   Case 2:19-cv-01822-SI   Document 44-2      Filed 09/03/20   Page 1 of 119




Oregon Greater Sage-Grouse Population Monitoring: 2019
                    Annual Report




               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 1 of 119
Case 2:19-cv-01822-SI        Document 44-2         Filed 09/03/20      Page 2 of 119




                              September 2019
             Oregon Department of Fish and Wildlife


                Lee Foster, P.O. Box 8, Hines, OR 97738



     Contact: Lee Foster, 541-573-6582, lee.j.foster@state.or.us




    Photo attribution: Cover by Emily Weidner, USFWS; Author page by Mark Penninger




               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 2 of 119
             Case 2:19-cv-01822-SI                               Document 44-2                       Filed 09/03/20                    Page 3 of 119




                                                       TABLE OF CONTENTS
                                                                                                                                                                    PAGE

EXECUTIVE SUMMARY .......................................................................................................... 1

OVERVIEW AND SPRING POPULATION MONITORING METHODS .......................... 1

LEK MONITORING EFFORT AND POPULATION ESTIMATES..................................... 4

Statewide ......................................................................................................................................................................4

Baker Resource Area ...................................................................................................................................................5

Burns District ............................................................................................................................................................. 12

Lakeview District ....................................................................................................................................................... 12

Prineville District ....................................................................................................................................................... 19

Vale District ............................................................................................................................................................... 19


SUMMARY AND CONCLUSIONS ......................................................................................... 26

REFERENCES ............................................................................................................................ 27

APPENDIX I – PAC SCALE SURVEY EFFORT AND POPULATION TREND .............. 28

Baker PAC ................................................................................................................................................................. 33

Beatys PAC................................................................................................................................................................. 33

Brothers/N. Wagontire PAC ..................................................................................................................................... 33

Bully Creek PAC ....................................................................................................................................................... 33

Burns PAC ................................................................................................................................................................. 42

Cow Lakes PAC ......................................................................................................................................................... 42

Cow Valley PAC ........................................................................................................................................................ 42

Crowley PAC ............................................................................................................................................................. 42

Drewsey PAC ............................................................................................................................................................. 50

Dry Valley/Jack Mountain PAC............................................................................................................................... 50




                                          19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 3 of 119
             Case 2:19-cv-01822-SI                              Document 44-2                       Filed 09/03/20                   Page 4 of 119




                                       TABLE OF CONTENTS (Continued)
                                                                                                                                                                  PAGE

Folly Farm/Saddle Butte PAC .................................................................................................................................. 50

Louse Canyon PAC ................................................................................................................................................... 57

Paulina/12-Mile/Misery Flat PAC ............................................................................................................................ 57

Picture Rock PAC ...................................................................................................................................................... 57

Pueblo/S. Steens PAC ................................................................................................................................................ 57

Soldier Creek PAC .................................................................................................................................................... 57

Steens PAC ................................................................................................................................................................. 68

Trout Creeks PAC ..................................................................................................................................................... 68

Tucker Hill PAC ........................................................................................................................................................ 68

Warners PAC ............................................................................................................................................................. 68

Leks Outside of PACs................................................................................................................................................ 68


APPENDIX II – 2019 ODFW ADOPT-A-LEK PROGRAM REPORT................................ 79

APPENDIX III – 2019 SAGE-GROUSE WING-BEE REPORT (2018 HUNTING SEASON
DATA) .......................................................................................................................................... 82

APPENDIX IV – 2019 AERIAL LEK SEARCH SUMMARY ............................................ 104




                                          19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 4 of 119
             Case 2:19-cv-01822-SI                              Document 44-2                       Filed 09/03/20                   Page 5 of 119




                                                               LIST OF TABLES
                                                                                                                                                                  PAGE
TABLE 1. BLM DISTRICTS/RESOURCE AREAS CONTAINING CURRENT SAGE-GROUSE
   POPULATIONS, AND THE PERCENT OF THE 2019 SPRING SAGE-GROUSE POPULATION
   CONTAINED IN EACH ANALYSIS UNIT. ...................................................................................................3

TABLE 2. OREGON STATE-WIDE GREATER SAGE-GROUSE LEK COMPLEX SURVEY EFFORT,
   AND TREND IN MAXIMUM MALE LEK COMPLEX ATTENDANCE SUMMARIZED OVER 5-
   YEAR PERIODS, 1980 – 2019. ......................................................................................................................... 6

TABLE 3. BAKER BLM RESOURCE AREA GREATER SAGE-GROUSE LEK COMPLEX SURVEY
   EFFORT, AND TREND IN MAXIMUM MALE LEK COMPLEX ATTENDANCE SUMMARIZED
   OVER 5-YEAR PERIODS, 1996 – 2019...........................................................................................................9

TABLE 4. BURNS BLM DISTRICT GREATER SAGE-GROUSE LEK COMPLEX SURVEY EFFORT,
   AND TREND IN MAXIMUM MALE LEK COMPLEX ATTENDANCE SUMMARIZED OVER 5-
   YEAR PERIODS, 1981 – 2019. ....................................................................................................................... 13

TABLE 5. LAKEVIEW BLM DISTRICT GREATER SAGE-GROUSE LEK COMPLEX SURVEY
   EFFORT, AND TREND IN MAXIMUM MALE LEK COMPLEX ATTENDANCE SUMMARIZED
   OVER 5-YEAR PERIODS, 1980 – 2019......................................................................................................... 16

TABLE 6. PRINEVILLE BLM DISTRICT GREATER SAGE-GROUSE LEK COMPLEX GROUND
   SURVEY EFFORT, AND TREND IN MAXIMUM MALE LEK COMPLEX ATTENDANCE
   SUMMARIZED OVER 5-YEAR PERIODS, 1980 – 2019............................................................................ 20

TABLE 7. VALE BLM DISTRICT (EXCLUDING THE BAKER RESOURCE AREA) GREATER SAGE-
   GROUSE LEK COMPLEX GROUND SURVEY EFFORT, AND TREND IN MAXIMUM MALE LEK
   COMPLEX ATTENDANCE SUMMARIZED OVER 5-YEAR PERIODS, 1993 – 2019.......................... 23

TABLE A1.1. SURVEY EFFORT STATISTICS FOR THE 20 OREGON GREATER SAGE-GROUSE
   PACS, AND LEKS OUTSIDE OF PACS, 2019. ............................................................................................ 31

TABLE A1.2. POPULATION TREND DATA FOR THE 20 OREGON GREATER SAGE-GROUSE PACS,
   AND LEKS OUTSIDE OF PACS, 2019. ........................................................................................................ 32

TABLE A3.1. SAGE-GROUSE HUNTING SEASON DATES, LENGTHS, AND DAILY AND SEASON
   BAG LIMITS, OREGON, 1993-2018. ............................................................................................................ 83

TABLE A3.2. OREGON WILDLIFE MANAGEMENT UNITS WITH PERMITTED SAGE-GROUSE
   HARVEST, 2018. .............................................................................................................................................. 84

TABLE A3.3. SEX COMPOSITION BY AGE CLASS, AND AGE COMPOSITION OF HARVESTED
   SAGE-GROUSE, ALL WILDLIFE MANAGEMENT UNITS OPEN TO HARVEST, OREGON, 1993-
   2018. ................................................................................................................................................................... 87

TABLE A3.4. SEX COMPOSITION BY AGE, AND AGE COMPOSITION OF WINGS FROM
   HARVESTED SAGE-GROUSE, ALL WILDLIFE MANAGEMENT UNITS WITH POTENTIAL
   SAGE-GROUSE HARVEST, OREGON, 2018. ............................................................................................ 88




                                          19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 5 of 119
            Case 2:19-cv-01822-SI                             Document 44-2                     Filed 09/03/20                  Page 6 of 119




TABLE A3.5. SAGE-GROUSE PRODUCTION DATA AS DETERMINED FROM HUNTER HARVESTED
   WINGS, OREGON, 1982 – 1984, 1989 – 1992, 1993 – 2017, AND 2018. DATA IS DIVIDED INTO
   THESE PERIODS DUE TO THE SAGE-GROUSE HARVEST CLOSURE DURING 1985 – 1988, AND
   THE IMPLEMENTATION OF REVISED WING ANALYSIS METHODS IN 1993............................... 89

TABLE A3.6. SAGE-GROUSE NESTING SUCCESS AS INDICATED BY RETENTION OF AT LEAST
   PRIMARY FEATHER P9, ALL WILDLIFE MANAGEMENT UNITS WITH SAGE-GROUSE
   HARVEST, OREGON, 1993 – 2018. .............................................................................................................. 91

TABLE A3.7. SAGE-GROUSE NESTING SUCCESS AS INDICATED BY RETENTION OF AT LEAST
   PRIMARY FEATHER P9, AND PRODUCTION RATES, ALL WILDLIFE MANAGEMENT UNITS
   WITH SAGE-GROUSE HARVEST, OREGON, 2018. ................................................................................ 92

TABLE A3.8. ESTIMATED HATCH DATES FOR JUVENILE SAGE-GROUSE (% OF TOTAL) FROM
   HUNTER-HARVESTED WINGS, OREGON 1993 – 2018. ......................................................................... 96

TABLE A3.9. ESTIMATED HATCH DATES, FROM HUNTER-HARVESTED WINGS, FOR JUVENILE
   SAGE-GROUSE IN OREGON, 2018. ............................................................................................................ 97

TABLE A3.10. ESTIMATED ANNUAL TURNOVER (%) OF ADULT SAGE-GROUSE, ASSUMING
   POPULATION STABILITY, OREGON, 1993-2018. ................................................................................. 100

TABLE A3.11. ESTIMATED FALL SAGE-GROUSE POPULATION, MAXIMUM ALLOWABLE
   HARVEST, HUNTER STATISTICS, AND PERMIT ALLOCATION IN OREGON WILDLIFE
   MANAGEMENT UNITS WHERE SAGE-GROUSE HARVEST IS PERMITTED, 2018. .................... 102




                                                           LIST OF FIGURES
                                                                                                                                                            PAGE

FIGURE 1. OREGON BLM DISTRICTS/RESOURCE AREAS CONTAINING CURRENT SAGE-
    GROUSE POPULATIONS, AND FUNCTIONING AS ANALYSIS UNITS FOR SPRING
    POPULATION ESTIMATION IN OREGON. THE BAKER RESOURCE AREA IS ANALYZED
    SEPARATELY FROM THE REMAINDER OF THE VALE BLM DISTRICT, DUE TO
    DISSIMILARITY IN POPULATION SIZE AND TRAJECTORY. ............................................................. 4

FIGURE 2. OREGON STATE-WIDE GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980
    – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ......................................................... 7

FIGURE 3. GREATER SAGE-GROUSE POPULATION TRENDS IN OREGON, 1980 – 2019. A -
    ESTIMATED SPRING BREEDING POPULATION OF GREATER SAGE-GROUSE, GRAY LINE
    INDICATES 2003 BASELINE POPULATION LEVEL OF 29,327 INDIVIDUALS, PINK DOTTED
    LINES INDICATE THE 95% CONFIDENCE INTERVAL AROUND THE 2003 BASELINE
    ESTIMATE. B - CHANGE IN AVERAGE LEK COMPLEX SIZE (MALES PER ACTIVE LEK
    COMPLEX). ........................................................................................................................................................ 8




                                        19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 6 of 119
          Case 2:19-cv-01822-SI                    Document 44-2               Filed 09/03/20             Page 7 of 119




FIGURE 4. BAKER BLM RESOURCE AREA GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1996 – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 10

FIGURE 5. GREATER SAGE-GROUSE POPULATION TREND IN THE BAKER BLM RESOURCE
    AREA, 1996 – 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX
    SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 11

FIGURE 6. BURNS BLM DISTRICT GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1981
    – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 14

FIGURE 7. GREATER SAGE-GROUSE POPULATION TREND IN THE BURNS BLM DISTRICT, 1981 –
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 15

FIGURE 8. LAKEVIEW BLM DISTRICT GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS,
    1980 – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE
    EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B –
    TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C –
    PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 17

FIGURE 9. GREATER SAGE-GROUSE POPULATION TREND IN THE LAKEVIEW BLM DISTRICT,
    1980 – 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE
    (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 18

FIGURE 10. PRINEVILLE BLM DISTRICT GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1980 – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 21

FIGURE 11. GREATER SAGE-GROUSE POPULATION TREND IN THE PRINEVILLE BLM
    DISTRICT, 1980 – 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX
    SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX




                                 19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 7 of 119
             Case 2:19-cv-01822-SI                             Document 44-2                       Filed 09/03/20                   Page 8 of 119




        ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
        OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
        COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 22

FIGURE 12. VALE BLM DISTRICT (EXCLUDING THE BAKER RESOURCE AREA) GREATER SAGE-
    GROUSE SURVEY EFFORT STATISTICS, 1993 – 2019. A – NUMBER OF LEKS, AND
    COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND NUMBER OF LEKS AND
    COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL NUMBER OF GROUND AND
    AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION OF KNOWN LEKS AND
    COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF SURVEYS CONDUCTED AT
    EACH SURVEYED LEK, BY YEAR. ............................................................................................................ 24

FIGURE 13. GREATER SAGE-GROUSE POPULATION TREND IN THE VALE BLM DISTRICT
    (EXCLUDING THE BAKER RESOURCE AREA), 1993 – 2019. A - CHANGE IN AVERAGE
    GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES PER ACTIVE LEK). B - ANNUAL
    RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE REPORTED AS PERCENTAGE
    OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES COUNTED IN BOTH YEAR T,
    AND 2019. .......................................................................................................................................................... 25

FIGURE A1.1. OREGON GREATER SAGE-GROUSE PRIORITY AREAS FOR CONSERVATION
    (PACS). .............................................................................................................................................................. 30

FIGURE A1.2. BAKER PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 – 2019.
    A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 34

FIGURE A1.3. GREATER SAGE-GROUSE POPULATION TREND IN THE BAKER PAC, 1996 – 2019. A
    - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES PER
    ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 35

FIGURE A1.4. BEATYS PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 – 2019.
    A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 36

FIGURE A1.5. GREATER SAGE-GROUSE POPULATION TREND IN THE BEATYS PAC, 1980 – 2019.
    A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES PER
    ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 37




                                         19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 8 of 119
          Case 2:19-cv-01822-SI                    Document 44-2               Filed 09/03/20             Page 9 of 119




FIGURE A1.6. BROTHERS/N. WAGONTIRE PAC GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1980 – 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 38

FIGURE A1.7. GREATER SAGE-GROUSE POPULATION TREND IN THE BROTHERS/N.
    WAGONTIRE PAC, 1980 – 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK
    COMPLEX SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK
    COMPLEX ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE;
    ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY
    FOR LEK COMPLEXES COUNTED IN BOTH YEAR T, AND 2019....................................................... 39

FIGURE A1.8. BULLY CREEK PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 40

FIGURE A1.9. GREATER SAGE-GROUSE POPULATION TREND IN THE BULLY CREEK PAC, 1996 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 41

FIGURE A1.10. BURNS PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 - 2019.
    A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 43

FIGURE A1.11. COW LAKES PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 44

FIGURE A1.12. GREATER SAGE-GROUSE POPULATION TREND IN THE COW LAKES PAC, 1993 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 45

FIGURE A1.13. COW VALLEY PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980
    - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL




                                 19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 9 of 119
         Case 2:19-cv-01822-SI                    Document 44-2               Filed 09/03/20             Page 10 of 119




      NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
      OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
      SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 46

FIGURE A1.14. GREATER SAGE-GROUSE POPULATION TREND IN THE COW VALLEY PAC, 1997 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 47

FIGURE A1.15. CROWLEY PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 48

FIGURE A1.16. GREATER SAGE-GROUSE POPULATION TREND IN THE CROWLEY PAC, 1994 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019 ................................................................................................... 49

FIGURE A1.17. DREWSEY PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 51

FIGURE A1.18. GREATER SAGE-GROUSE POPULATION TREND IN THE DREWSEY PAC, 1997 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 52

FIGURE A1.19. DRY VALLEY/JACK MOUNTAIN PAC GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 53

FIGURE A1.20. GREATER SAGE-GROUSE POPULATION TREND IN THE DRY VALLEY/JACK
    MOUNTAIN PAC, 1981 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK
    COMPLEX SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK
    COMPLEX ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE;
    ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY
    FOR LEK COMPLEXES COUNTED IN BOTH YEAR T, AND 2019....................................................... 54




                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 10 of 119
           Case 2:19-cv-01822-SI                             Document 44-2                     Filed 09/03/20                  Page 11 of 119




FIGURE A1.21. FOLLY FARM/SADDLE BUTTE PAC GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 55

FIGURE A1.22. GREATER SAGE-GROUSE POPULATION TREND IN THE FOLLY FARM/SADDLE
    BUTTE PAC, 2005 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK
    COMPLEX SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK
    COMPLEX ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE;
    ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY
    FOR LEK COMPLEXES COUNTED IN BOTH YEAR T, AND 2019....................................................... 56

FIGURE A1.23. LOUSE CANYON PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS,
    1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 58

FIGURE A1.24. GREATER SAGE-GROUSE POPULATION TREND IN THE LOUSE CANYON PAC,
    2012 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE
    (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 59

FIGURE A1.25. PAULINA/12-MILE/MISERY FLAT PAC GREATER SAGE-GROUSE SURVEY
    EFFORT STATISTICS, 1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO
    EXIST OR HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY
    SURVEYED, BY YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS
    CONDUCTED, BY YEAR. C – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED,
    BY YEAR. D – AVERAGE NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK,
    BY YEAR. ......................................................................................................................................................... 60

FIGURE A1.26. GREATER SAGE-GROUSE POPULATION TREND IN THE PAULINA/12-
    MILE/MISERY FLAT PAC, 1988 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE
    LEK COMPLEX SIZE (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE
    LEK COMPLEX ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE;
    ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY
    FOR LEK COMPLEXES COUNTED IN BOTH YEAR T, AND 2019....................................................... 61

FIGURE A1.27. PICTURE ROCK PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS,
    1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 62

FIGURE A1.28. GREATER SAGE-GROUSE POPULATION TREND IN THE PICTURE ROCK PAC, 1981
    - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES




                                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 11 of 119
         Case 2:19-cv-01822-SI                    Document 44-2                Filed 09/03/20             Page 12 of 119




      PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
      REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
      MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
      COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 63

FIGURE A1.29. PUEBLOS/S. STEENS PAC GREATER SAGE-GROUSE SURVEY EFFORT
    STATISTICS, 1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR
    HAVE EXISTED, AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY
    YEAR. B – TOTAL NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C
    – PROPORTION OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE
    NUMBER OF SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. .............................. 64

FIGURE A1.30. GREATER SAGE-GROUSE POPULATION TREND IN THE PUEBLOS/S. STEENS PAC,
    1996 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE
    (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 65

FIGURE A1.31. SOLDIER CREEK PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS,
    1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 66

FIGURE A1.32. GREATER SAGE-GROUSE POPULATION TREND IN THE SOLDIER CREEK PAC,
    1993 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE
    (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 67

FIGURE A1.33. STEENS PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 - 2019.
    A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 69

FIGURE A1.34. GREATER SAGE-GROUSE POPULATION TREND IN THE STEENS PAC, 1981 - 2019.
    A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES PER
    ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 70

FIGURE A1.35. TROUT CREEKS PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS,
    1980 - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION




                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 12 of 119
         Case 2:19-cv-01822-SI                    Document 44-2               Filed 09/03/20             Page 13 of 119




      OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
      SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 71

FIGURE A1.36. GREATER SAGE-GROUSE POPULATION TREND IN THE TROUT CREEKS PAC,
    2012 - 2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE
    (MALES PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX
    ATTENDANCE REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE
    OF CHANGE IN MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK
    COMPLEXES COUNTED IN BOTH YEAR T, AND 2019. ........................................................................ 72

FIGURE A1.37. TUCKER HILL PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980
    - 2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED,
    AND NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 73

FIGURE A1.38. GREATER SAGE-GROUSE POPULATION TREND IN THE TUCKER HILL PAC, 1996 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 74

FIGURE A1.39. WARNERS PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 75

FIGURE A1.40. GREATER SAGE-GROUSE POPULATION TREND IN THE WARNERS PAC, 1993 -
    2019. A - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES
    PER ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 76

FIGURE A1.41. OUTSIDE OF PAC GREATER SAGE-GROUSE SURVEY EFFORT STATISTICS, 1980 -
    2019. A – NUMBER OF LEKS, AND COMPLEXES KNOWN TO EXIST OR HAVE EXISTED, AND
    NUMBER OF LEKS AND COMPLEXES ACTUALLY SURVEYED, BY YEAR. B – TOTAL
    NUMBER OF GROUND AND AERIAL SURVEYS CONDUCTED, BY YEAR. C – PROPORTION
    OF KNOWN LEKS AND COMPLEX SURVEYED, BY YEAR. D – AVERAGE NUMBER OF
    SURVEYS CONDUCTED AT EACH SURVEYED LEK, BY YEAR. ....................................................... 77

FIGURE A1.42. GREATER SAGE-GROUSE POPULATION TREND OUTSIDE OF PACS, 1980 - 2019. A
    - CHANGE IN AVERAGE GREATER SAGE-GROUSE LEK COMPLEX SIZE (MALES PER
    ACTIVE LEK). B - ANNUAL RATE OF CHANGE IN MALE LEK COMPLEX ATTENDANCE
    REPORTED AS PERCENTAGE OF 2019 MALE ATTENDANCE; ANNUAL RATE OF CHANGE IN
    MALE LEK COMPLEX ATTENDANCE CALCULATED ONLY FOR LEK COMPLEXES
    COUNTED IN BOTH YEAR T, AND 2019. .................................................................................................. 78




                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 13 of 119
            Case 2:19-cv-01822-SI                              Document 44-2                       Filed 09/03/20                    Page 14 of 119




FIGURE A3.1. OREGON WILDLIFE MANAGEMENT UNITS WITH PERMITTED GREATER SAGE-
    GROUSE HUNTING, AND THE DISTRIBUTION OF GREATER SAGE-GROUSE IN OREGON,
    2018. ................................................................................................................................................................... 85

FIGURE A3.2. OREGON SAGE-GROUSE PRODUCTION VALUES (CHICKS PER HEN) AND 25-YEAR
    AVERAGE (DASHED LINE; 1993 - 2017) ESTIMATED FROM HUNTER HARVESTED WING
    ANALYSES, 1993 – 2018. ................................................................................................................................ 93

FIGURE A3.3. NEST SUCCESS, PROPORTION JUVENILES IN THE HARVEST, AND CHICKS PER
    HEN BY OREGON WILDLIFE MANAGEMENT UNIT WHERE SAGE-GROUSE HARVEST
    OCCURRED, 2018. MISSING DATA IN SILVIES WMU REFLECTS LACK OF HARVESTED
    FEMALES IN 2018........................................................................................................................................... 94

FIGURE A3.4. ESTIMATED HATCH DATES OF MALE AND FEMALE JUVENILE SAGE-GROUSE (%
    HATCHED DURING PERIOD), FROM HUNTER-HARVESTED WINGS, OREGON, 2018. .............. 98

FIGURE A4.1. GREATER SAGE-GROUSE AERIAL LEK SEARCH TRANSECTS IN THE BROTHERS
    PAC AND SURROUNDING LOW DENSITY HABITAT, 2019. .............................................................. 105




                                        19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 14 of 119
       Case 2:19-cv-01822-SI        Document 44-2        Filed 09/03/20     Page 15 of 119




                                   Executive Summary
During the 2019 greater sage-grouse (Centrocercus urophasianus) breeding season, 1,737 aerial
and ground lek surveys were conducted at 755 individual lek sites comprising 489 lek
complexes. Surveys were conducted at 64.0% of known lek sites in the state. Survey effort
during 2019 declined 5.8%, 7.7%, and 6.9% from 2018 levels, in terms of number of surveys
conducted, number of leks surveyed, and number of complexes surveyed, respectively. Despite
the decline, this constitutes the second highest survey effort accomplished in Oregon to date.
Results from these surveys indicate the sage-grouse spring breeding population in Oregon
declined by -24.9% between 2018 and 2019, to 13,827 estimated individuals (±1,028
individuals). This constitutes the lowest sage-grouse population estimate in Oregon during the
1980 – 2019 analysis period. Magnitude of population trend was relatively consistent across
BLM districts. Burns District, Lakeview District, Prineville District, and Vale District all
exhibited declines between 17.1% (Vale), and 35.4% (Burns). Analysis of the Baker BLM
Resource Area indicated at 26.1% population increase, but upon closer examination of the data,
this result appears to be spurious, and due to changes in lek size distribution, with the actual
population trend likely stable in 2019.

          Overview and Spring Population Monitoring Methods
Counts of male sage-grouse displaying on leks (communal breeding sites) during the spring
breeding season have been used to generate indices of sage-grouse population trend since the
1940s (Patterson 1952), and remain the most widely used method to monitor sage-grouse
populations range-wide (McCafferey et al. 2016). Monitoring of some sage-grouse leks in
Oregon began in the 1940s, with survey efforts increasing in the state after 1980 (ODFW 2011).
ODFW adopted a standardized lek survey methodology in 1996, ensuring consistent data quality
and allowing data comparison across the state. ODFW has generated BLM District-specific
spring sage-grouse population estimates since 2013. Prior to 2013 yearly population estimates
were conducted at the scale of ODFW Wildlife Management Units (WMUs). While WMU level
estimates of fall sage-grouse populations are still developed to inform sage-grouse hunting tag
allocation, the decision to generate spring estimates at the scale of BLM Districts reflects that the
BLM is the primary land manager in much of Oregon sage-grouse range, and thus the agency
with the greatest ability to affect sage-grouse habitat quality and population trends. Beginning in
2015, effort has been expended to survey an increased number of leks in Priority Areas for
Conservation (PACs; synonymous with ODFW Core Areas), to facilitate the implementation of
PAC-level adaptive management population triggers required under the BLM Greater Sage-
Grouse Approved Resource Management Plan Amendment (ARMPA). This increased survey
effort is supported by a Cooperative Funding Agreement between the BLM and ODFW which
supports additional seasonal lek survey positions, as well as increased aerial lek survey and
telemetry effort. ODFW provides lek survey results to the BLM following the lek survey period,
the BLM then generates estimates of sage-grouse population trend at the PAC level and reports
on PAC level population trends and adaptive management triggers. Survey effort and trend in
male lek attendance are reported at the PAC level in Appendix I, however, due to differences in
trend estimation methodology, the PAC level information presented here should not be conflated
   1|Oregon Greater Sage-Grouse Population Monitoring: 2019
                        Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 15 of 119
      Case 2:19-cv-01822-SI        Document 44-2      Filed 09/03/20     Page 16 of 119




with BLM-generated estimates of PAC population trend, and adaptive management trigger
analysis, as required by the ARMPA. The data regarding PAC-specific trends are presented here
for informational purposes only.

Sage-grouse leks and lek complexes (a group of closely allied leks, within 1 mile of each other,
between which a set of males may move; ODFW 2011) are monitored between 15 March and 30
April to obtain counts of breeding male sage-grouse. In a collaborative effort, biologists with
ODFW, BLM, USFWS, Burns Paiute Tribe, as well as volunteers under the ODFW Adopt-a-Lek
Program (Appendix II), visit leks from approximately 30 minutes before sunrise until
approximately 2 hours after sunrise and count all male sage-grouse visible on a lek. Counts of
all individual leks comprising a complex which are conducted on the same day are summed and
treated as a single unit during analysis. Hereafter, lek complex will be used to refer to the
sample unit in this report, whether a single lek or multiple leks compose a complex. Due to
variability in male attendance at leks throughout the breeding season, a subset of lek complexes
are counted up to 4 times per season, with individual counts separated by 7-10 days. Using this
methodology, a subset of lek complexes are counted in each BLM district with extant sage-
grouse populations, with minimum spring population estimates conducted by ODFW at the scale
of BLM district (Table 1, Figure 1). In the case of the Vale District, population estimates are
generated separately for the Baker Resource Area and the remainder of the District, due to the
small size of the Baker Resource Area (RA) population, and its isolation from the other
populations in the District.

Minimum spring population estimates are generated from maximum counts of males at each lek
complex using a stratified random estimator (Krebs 1994). Lek complexes are assigned to one of
five strata, based on the 8-year average of maximum male attendance: inactive (0 males), small
(1-10 males), medium (11-25 males), large (26-50 Males), and XL (>50 males; ODFW 2011).
To assign lek complexes not counted during the current year to the appropriate stratum, lek
complex attendance is estimated by adjusting the most recent male count by the average
proportional change in lek complex size for counted leks, in the relevant BLM district, between
the count year and the current year (ODFW 2011). Mean lek complex attendance per stratum is
then calculated based solely on actual counts, and adjusted by 0.75 to obtain an estimate of the
actual mean number of males per lek complex per stratum, based on the assumption that only
75% of males reliably attend leks in a given year (Jenni and Hartzler 1978, Emmons and Braun
1984, Walsh et al. 2004, ODFW 2011). The adjusted estimate of mean males per lek complex
per stratum is then multiplied by the 5-year statewide average sex ratio estimated from hunter-
harvested wings (Appendix III), to generate an estimate of the mean number of females per lek
complex per stratum. The sum of females and males per lek complex per stratum is then
generated and an estimate of individuals per lek complex is calculated, weighted based on the
proportion of lek complexes comprising each stratum. The final spring population estimate for
each BLM district/RA is calculated as the total number of known active lek complexes in a given
BLM district multiplied by the weighted average lek complex size in that district (Krebs 2004).
Confidence limits on these estimates are generated based on variability in counts per stratum and
number of lek complexes surveyed within each stratum (Krebs 2004).

Methods for projecting sage-grouse population estimates back in time contain multiple
assumptions regarding lek formation and extinction rates (ODFW 2011), for this reason no
attempt is made in this report to back project estimated sage-grouse populations by BLM district
   2|Oregon Greater Sage-Grouse Population Monitoring: 2019
                        Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 16 of 119
       Case 2:19-cv-01822-SI         Document 44-2        Filed 09/03/20     Page 17 of 119




to those years prior to 2013, when population estimates were conducted at the scale of WMUs.
Rather, trends in population at the scale of BLM districts between 1980 and 2019 are reported
following the methodology of Schroeder et al. (2000). An index of population trend by BLM
district, between 1980 and 2019, is reported as the percentage of 2019 male attendance during
Year t, solely at leks counted during both 2019 and Year t. For example, if a set of leks is
counted in both 2019 and Year t, and the count totals are 100 males during 2019, and 120 males
during Year t, the population index during Year t = 120%.

Throughout this report, change in lek size over time is depicted using the average number of
males counted per active lek in a given analysis unit. While this metric is generally reliable,
caution should be taken when examining these graphs during the 1980 – 1996 period. In many
areas few leks were counted prior to 1996 (Figure 2), and often the leks counted were large. As
knowledge of lek distribution across the state has increased, many relatively small leks have
been identified and surveys of those leks have increased in recent years. The recent routine
counting of these smaller leks has likely corrected bias in the males/active lek metric, reducing
the average size of counted leks, and thus potentially indicating an artificial decline in lek size in
some areas.

While ODFW generates point estimates of the sage-grouse population in Oregon and confidence
intervals around those estimates using the statistical method described above, caution should be
used when making inference based on these estimates. Lek counts are an index of population
size and the true relationship between the index and the population size is unknown (Walsh et al.
2004, ODFW 2011). Due to the high proportion of leks surveyed in a given year, and
consistency in monitoring and analysis methodologies over the previous 23 years, ODFW is
confident that the long-term population trends reported herein are accurate and scientifically
supported, however the actual number of sage-grouse in a given BLM district remains unknown.

Table 1. BLM districts/Resource Areas containing current sage-grouse populations, and the
       percent of the 2019 spring sage-grouse population contained in each analysis unit.
                         BLM District/Resource           % Of 2019
                         Area                            Population
                                               a
                         Baker Resource Area                 3.9
                         Burns District                     17.9
                         Lakeview District                  25.4
                                       a
                         Vale District                      42.7
                         Prineville District                10.2
a
  The Baker Resource Area is analyzed separately from the remainder of the Vale BLM District,
due to dissimilarity in population size and trajectory




   3|Oregon Greater Sage-Grouse Population Monitoring: 2019
                        Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 17 of 119
      Case 2:19-cv-01822-SI        Document 44-2       Filed 09/03/20     Page 18 of 119




Figure 1. Oregon BLM Districts/Resource Areas containing current sage-grouse populations,
       and functioning as analysis units for spring population estimation in Oregon. The Baker
       Resource Area is analyzed separately from the remainder of the Vale BLM District, due
       to dissimilarity in population size and trajectory.

              Lek Monitoring Effort and Population Estimates
Statewide
An abnormally late winter, which saw significant snow remain at low elevations until well after
15 March, appeared to delay the onset of breeding behavior, and hampered access to leks during
the early portion of the survey period. However, due to additional capacity, and excellent effort
by all partners, statewide lek survey effort during 2019 was the second highest accomplished to
date in Oregon (Figure 2; Table 2). ODFW and partners completed 1,733 ground counts and 4
aerial counts. Surveys were conducted at 755 leks comprising 489 lek complexes. Of the 1,180
individual leks, and 796 lek complexes known to exist or have existed in the state, 64.0% and
61.4%, respectively, were surveyed during 2019. On average each lek was surveyed 2.3 times.
Dedicated aerial surveys (Appendix IV), and incidental observations during ground surveys
helped expand knowledge of sage-grouse distribution; 3 leks were either located or surveyed for
the first recorded time in 2019.
The estimated spring greater sage-grouse population in Oregon during 2019 was 13,827
individuals (95% CI: 12,799 – 14,855 individuals), a -24.9% decline from 2018 (2018 Estimate =
18,420 individuals). This represents the third year of statewide population decline since 2016,
and the lowest estimated sage-grouse population in Oregon during the analysis period of 1980 –
   4|Oregon Greater Sage-Grouse Population Monitoring: 2019
                        Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 18 of 119
      Case 2:19-cv-01822-SI        Document 44-2      Filed 09/03/20     Page 19 of 119




2019. The population during 2019 was 52.9% below the 2003 baseline population estimate of
29,237 individuals (Figure 3). Data collected since the 2011 Oregon Greater Sage-Grouse
Conservation Assessment and Strategy (hereafter: 2011 Conservation Assessment), suggests a
statistically significant decline in the annual average number of males counted per active
complex of -0.2 birds per year since 1980 (Multiple R2 = 0.17, p-value < 0.01; Figure 3).
Baker Resource Area
Lek survey effort in the Baker Resource Area increased slightly from 2018 levels during 2019.
Due to limited private land access it is not anticipated that survey effort in the Baker Resource
Area will increase substantially in future years. Survey effort in 2019 was the second highest
ever accomplished in the area (Figure 4; Table 3). During 2019, 159 ground surveys were
conducted at 52 leks comprising 35 complexes. This constitutes 61.2% of the 85 leks, and
59.3% of the 59 complexes known to exist or have existed in the Resource Area. Survey effort
per lek was high, with each lek receiving, on average, 3.06 surveys during the monitoring season.
No new leks or complexes were discovered in the area during 2019.
The estimated spring sage-grouse population in the Baker Resource Area was 541 individuals
(95% CI: 380 – 702 individuals), a 26.1% increase from 429 individuals in 2018. Unfortunately,
this apparent increase in estimated population is likely an artifact of the analysis methodology
used to generate population estimates. The average size of leks in analysis strata increased not
because of increases in lek size, but rather due to removal of inactive leks from analysis strata
following multiple years of 0 counts. The Krebs random stratified estimator used to generate
population estimates does not perform well in small populations such as that existing in the
Baker Resource Area. During 2019, observed male attendance at lek complexes counted during
2018 increased only 1.1% from 92 to 93 observed males. While the sage-grouse population in
the Baker Resource Area remains above 2014 levels (n2014 = 402 individuals), this area has
experienced a long-term population decline, and has remained stagnant in recent years. The five-
year average annual change in male lake complex attendance between 2014 and 2019 is -2.0%,
and a -75.6% decline in male lek complex attendance has been observed since 2005 at complexes
counted during both 2005 and 2019 (n2005 = 238, n2019 = 58; Figure 5). Male attendance at
complexes monitored in both 2003 and 2019 indicates that the population in the Baker Resource
Area is currently 75.4% below the 2003 baseline level (n2003 = 236, n2019 = 58). Data collected
since the 2011 Conservation Assessment suggests a significant reduction in the average size of
lek complexes since 1996, with average males per active complex declining by -0.56 individuals
per year over this period (Multiple R2 = 0.54, p-value < 0.01; Figure 5).




   5|Oregon Greater Sage-Grouse Population Monitoring: 2019
                        Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 19 of 119
                                Case 2:19-cv-01822-SI              Document 44-2             Filed 09/03/20       Page 20 of 119




Table 2. Oregon statewide greater sage-grouse lek complex survey effort, and trend in maximum male lek complex attendance
       summarized over 5-year periods, 1980 – 2019.

                          1980-84           1985-89          1990-94           1995-99           2000-04          2005-09          2010-14          2015-18          2019
 Variable               Mean       SE    Mean      SE     Mean      SE      Mean      SE      Mean      SE     Mean      SE     Mean      SE     Mean      SE     Mean      SE
 Known Complexes        140.00    6.32   220.40   20.60   326.00   16.41    486.00   21.23    605.60   13.51   690.00   8.04    733.00   6.44    782.75   7.29    796.00     -
 Complexes Counted      52.00     6.02   67.60    10.36   94.00    12.09    164.20   8.75     200.80   11.05   266.60   16.05   294.40   26.74   484.75   22.49   489.00    -
 Proportion Complexes    0.38     0.06    0.30    0.03     0.28     0.02     0.34    0.02      0.33    0.01     0.39    0.02     0.40    0.03     0.62    0.03     0.61     -
 Counted
 Active Complexes       27.20     3.40   48.20    7.27    73.00    12.68    129.20   4.12     144.60   7.75    178.80   6.92    178.60   10.32   250.50   4.53    244.00    -
 Males Per Complex      13.39     2.46   19.13    2.06    19.19     1.96     12.34   0.54     17.03    0.92    15.24    2.61    11.86    1.61     9.69    0.52     6.69     -
 Males Per Active       23.44     1.79   26.61    2.28    25.28     2.42     15.61   0.59     23.78    1.82    22.40    3.59    18.89    1.72    18.70    0.82    13.40     -
 Complex
 Proportion Change -     0.01     0.10    0.08    0.08    -0.08     0.07     -0.05   0.07      0.09    0.02    -0.09    0.10     0.00    0.10     0.04    0.09    -0.23     -
 Male Attendance




            6|Oregon Greater Sage-Grouse Population Monitoring: 2017 Annual Rep ort

                                                                           19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 20 of 119
                        Case 2:19-cv-01822-SI      Document 44-2      Filed 09/03/20    Page 21 of 119




Figure 2. Oregon statewide greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.



          7|Oregon Greater Sage-Grouse Population Monitoring: 2019 Annual Report

                                                         19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 21 of 119
                         Case 2:19-cv-01822-SI        Document 44-2      Filed 09/03/20     Page 22 of 119




Figure 3. Greater sage-grouse population trends in Oregon, 1980 – 2019. A - Estimated spring breeding population of greater sage-
       grouse, gray line indicates 2003 baseline population level of 29,327 individuals, pink dotted lines indicate the 95% confidence
       interval around the 2003 baseline estimate. B - Change in average lek complex size (males per active lek complex).

          8|Oregon Greater Sage-Grouse Population Monitoring: 2019 Annual Report

                                                           19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 22 of 119
                       Case 2:19-cv-01822-SI     Document 44-2      Filed 09/03/20    Page 23 of 119




Table 3. Baker BLM Resource Area greater sage-grouse lek complex survey effort, and trend in maximum male lek complex
       attendance summarized over 5-year periods, 1996 – 2019.

                                          1996-99       2000-04       2005-09        2010-14       2015-18        2019
                Variable                Mean SE       Mean SE       Mean SE       Mean     SE    Mean SE       Mean SE
 Known Complexes                        24.00 3.39    40.60 1.17    43.40 0.68    51.40 0.40     57.00 1.94    59.00 -
 Complexes Counted                      12.25 1.49    15.00 2.61    18.20 4.07    15.80 1.46     31.00 5.89    35.00 -
 Proportion Complexes Counted            0.52 0.04     0.37 0.07     0.41 0.08     0.31 0.03      0.54 0.09     0.59   -
 Active Complexes                        8.00 0.82    12.40 2.73    13.40 0.75    10.40 1.17      9.75 1.19    10.00 -
 Males Per Complex                      13.61 1.21    15.22 2.02    12.49 2.79     6.86 1.03      3.91 0.91     2.91   -
 Males Per Active Complex               20.46 1.11    18.99 2.39    14.56 2.51    10.26 1.01     11.60 1.01    10.20 -
 Proportion Change - Male Attendance     0.08 0.05     0.02 0.12    -0.16 0.05    -0.10 0.12      0.02 0.15     0.02   -




         9|Oregon Greater Sage-Grouse Population Monitoring: 2019 Annual Report

                                                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 23 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 24 of 119




Figure 4. Baker BLM Resource Area greater sage-grouse survey effort statistics, 1996 – 2019. A – Number of leks, and complexes
       known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground
       and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of
       surveys conducted at each surveyed lek, by year.

         10 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 24 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 25 of 119




                                                                         9




Figure 5. Greater sage-grouse population trend in the Baker BLM Resource Area, 1996 – 2019. A - Change in average greater sage-
       grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.

         11 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 25 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 26 of 119




Burns District
Due to late winter snow pack inhibiting lek access, survey effort for the Burns District during
2019 was the lowest recorded since 2014, but remained above survey effort goals for the district
(Table 4; Figure 6). During 2019, 295 ground surveys, were conducted at 154 leks comprising
104 complexes. This constitutes 71.6% of the 215 leks, and 72.2% of the 144 complexes known
to exist or have existed in the district. Survey effort per lek declined slightly from 2018 levels,
but remained adequate (Surveys/Lek: 2018 = 1.97, 2019 = 1.91). Two spurious lek locations
were removed from the database in the district.
The estimated spring sage-grouse population in the Burns District during 2019 was 2,470
individuals (95% CI: 2,284 – 2,656 individuals), a -35.4% decline from 3,823 individuals in
2018. Observed male attendance at lek complexes counted during both 2018 and 2019 declined -
34.0% from 765 to 505 observed males. This represents the third consecutive year of population
decline in the district (Figure 7). Observed male attendance during 2019 is -70.6% below the
2003 baseline level (n2003 = 652, n2019 = 192), at complexes counted during both 2003 and 2019
(Figure 7). Data collected since the 2011 Conservation Assessment suggests a significant
reduction in average lek complex size since 1981, with the number of males per active complex
declining by -0.52 individuals per year over this period (Multiple R2 = 0.31, p-value <0.01;
Figure 7).
Lakeview District
Late winter snow pack also affected lek access and survey effort in the Lakeview District during
2019, with survey effort at its lowest level since 2016, however survey effort remained above
goals for the district (Table 5; Figure 8). During 2019, 396 ground surveys, and 4 aerial surveys
were conducted at 181 leks comprising 122 complexes. This constitutes 59.2% of the 306 leks,
and 60.4% of the 202 complexes known to exist or have existed in the district. Survey effort per
lek declined slightly between 2018 and 2019 (Surveys per Lek: 2018 = 2.53, 2019 = 2.21). Two
previously unknown leks were discovered during 2019 in the district (1 aerial discovery, 1
ground discovery).

The estimated spring sage-grouse population in the Lakeview District was 3,507 individuals
(95% CI: 3,135 – 3,879 individuals), a -33.9% decline from 5,304 individuals in 2018. During
2019, observed male attendance at complexes also counted during 2018 declined -30.8%, from
803 to 556 observed males. As was observed at the statewide level, this was the third
consecutive year of population decline in the district, with the lowest population level recorded
in the district since population estimation at the district level began in 2014. Observed male
attendance was 64.7% below the 2003 baseline level (n2003 = 1,392, n2019 = 492), at complexes
counted during both 2003 and 2019 (Figure 9). Data collected since the 2011 Conservation
Assessment suggest a small, non-significant reduction in average lek complex size since 1980,
with average males per lek complex declining by -0.13 males per year over this period (Multiple
R2 = 0.03, p-value = 0.28; Figure 11).




  12 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 26 of 119
                           Case 2:19-cv-01822-SI              Document 44-2           Filed 09/03/20         Page 27 of 119




Table 4. Burns BLM District greater sage-grouse lek complex survey effort, and trend in maximum male lek complex attendance
       summarized over 5-year periods, 1981 – 2019.

                          1981-84        1985-89       1990-94           1995-99       2000-04         2005-09          2010-14         2015-18          2019
 Variable               Mean     SE    Mean     SE    Mean      SE     Mean     SE    Mean     SE    Mean       SE    Mean      SE    Mean      SE    Mean      SE
 Known Complexes        30.75   1.44   54.40   6.68   75.80    1.16    83.00   1.87   95.20   3.75   120.00    3.77   131.80   1.39   142.75   0.55   144.00     -
 Complexes Counted      15.00   0.82   21.60   4.32   18.80    0.92    25.20   4.14   30.20   3.43   39.80     7.32   48.00    3.99   102.00   6.91   104.00    -
 Proportion Complexes    0.49   0.05   0.41    0.07   0.25     0.02     0.30   0.05   0.31    0.03    0.33     0.05    0.36    0.03    0.71    0.05    0.72     -
 Counted
 Active Complexes       11.50   1.32   14.40   0.40   16.80    0.58    20.00   1.76   24.40   2.54   29.00     4.00   31.40    1.66   58.25    1.66   52.00     -
 Males Per Complex      22.70   1.67   26.86   5.44   32.76    2.18    12.97   1.49   19.10   1.89   19.59     5.47   13.04    2.07   10.67    1.55    5.77     -
 Males Per Active       30.19   2.65   36.70   5.64   36.86    3.49    15.35   0.88   23.20   1.46   24.95     5.81   19.21    2.26   18.36    1.70   11.54     -
 Complex
 Proportion Change -    -0.07   0.02   0.12    0.12   -0.04    0.08    -0.06   0.13   0.12    0.10   -0.10     0.14    0.00    0.13    0.03    0.11   -0.34     -
 Male Attendance




           13 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7 A n n u a l R e p o r t

                                                                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 27 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 28 of 119




Figure 6. Burns BLM District greater sage-grouse survey effort statistics, 1981 – 2019. A – Number of leks, and complexes known
       to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

         14 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 28 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 29 of 119




                                                                         9




Figure 7. Greater sage-grouse population trend in the Burns BLM District, 1981 – 2019. A - Change in average greater sage-grouse
       lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of
       2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in
       both year t, and 2019.

         15 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 29 of 119
                            Case 2:19-cv-01822-SI          Document 44-2           Filed 09/03/20       Page 30 of 119




Table 5. Lakeview BLM District greater sage-grouse lek complex survey effort, and trend in maximum male lek complex attendance
       summarized over 5-year periods, 1980 – 2019.

                           1980-84        1985-89        1990-94         1995-99         2000-04         2005-09         2010-14         2015-18          2019
 Variable                Mean     SE    Mean     SE    Mean      SE    Mean      SE    Mean      SE    Mean      SE    Mean      SE    Mean      SE    Mean      SE
 Known Complexes         74.00   0.95   90.20   5.85   117.60   1.12   130.80   0.20   162.00   8.58   184.00   0.84   191.00   1.30   197.50   1.80   202.00     -
 Complexes Counted       23.80   7.83   21.00   3.45   25.20    1.56   30.20    2.60   81.80    9.83   79.00    3.96   80.20    6.67   115.50   8.54   122.00    -
 Proportion Complexes     0.33   0.11   0.23    0.03    0.21    0.01    0.23    0.02    0.50    0.04    0.43    0.02    0.42    0.03    0.58    0.04    0.60     -
 Counted
 Active Complexes        10.60   1.54   13.80   1.46   16.60    2.20   23.80    2.15   52.80    6.08   48.20    2.29   49.20    3.02   59.40    4.39   52.00     -
 Males Per Complex       14.50   3.52   22.90   3.20   20.18    2.52   15.93    1.62   20.10    1.38   20.14    3.59   14.56    2.06   10.39    1.71    5.55     -
 Males Per Active        22.65   2.49   33.47   3.84   30.98    2.28   20.02    1.76   31.39    3.01   33.33    6.56   23.19    2.61   20.08    2.61   13.02     -
 Complex
 Proportion Change -      0.16   0.17   0.04    0.08   -0.10    0.11   -0.02    0.12    0.17    0.04   -0.13    0.09   -0.02    0.11   -0.04    0.13   -0.31     -
 Male Attendance




           16 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 30 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 31 of 119




Figure 8. Lakeview BLM District greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes
       known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground
       and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of
       surveys conducted at each surveyed lek, by year.

         17 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 31 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 32 of 119




Figure 9. Greater sage-grouse population trend in the Lakeview BLM District, 1980 – 2019. A - Change in average greater sage-
       grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.
         18 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 32 of 119
       Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 33 of 119




Prineville District
Survey effort in the Prineville District during 2019 was similar to levels expended annually since
2016 (Table 6; Figure 10). During 2019, 233 ground surveys were conducted at 82 leks
comprising 37 complexes. This constitutes 64.6% of the 127 leks, and 58.7% of the 63
complexes, known to exist or have existed in the District. Survey effort per lek decreased
slightly from 2018 levels, with each lek receiving on average 2.84 surveys during the monitoring
season. No previously unknown leks were discovered in the district, however 1 complex was
split into 2 complexes in order to better conform to the definitions of the Conservation
Assessment and Strategy.

The estimated spring sage-grouse population in the Prineville District was 1,404 individuals
(95% CI: 1,377 – 1,430 individuals), a -19.2% decline from 1,738 individuals in 2018. During
2019, observed male attendance at complexes also counted during 2018 declined -18.5% from
493 to 402 observed males. The 5-year average population trend in the district has been slightly
negative at -2.86%. Observed male attendance is 30.3% below the 2003 baseline level (n2003 =
488, n2019 = 340), at complexes observed during both 2003 and 2019 (Figure 11). Data collected
since the 2011 Conservation Assessment suggest a small, non-significant reduction in average
lek complex size since 1980, with average males per lek complex declining by -0.06 males per
year over this period (Multiple R2 = 0.06, p-value = 0.11; Figure 11). However, it appears that
this relationship is primarily driven by 2 years of high observed lek attendance during the early
1980s, when the number of leks counted was low.

Vale District
Survey effort in the Vale District (excluding the Baker Resource Area) during 2019 represented
the greatest survey effort achieved in the district (Table 7; Figure 12). During 2019, 650 ground
surveys were conducted at 286 leks comprising 191 complexes. This constitutes 64.3% of the
445, and 58.6% of the 326 complexes, known to exist or have existed in the District. Survey
effort increased from 2018 levels, with each lek receiving on average 2.27 surveys during the
monitoring season. One previously unknown lek was discovered by ground observers in the
district in 2019.

The estimated spring sage-grouse population in the Vale District was 5,906 individuals (95% CI;
5,623 – 6,189 individuals), a -17.1% decline from 7,126 individuals in 2018. This was the
second consecutive year of population decline in the district. During 2019 observed male
attendance at complexes also counted during 2018 decreased -16.3% from 1,567 to 1,312
individuals. Five-year average population trend in the District was 2.8% between 2014 and
2019. However observed male attendance remains -49.7% below the 2003 baseline level (n2003 =
473, n2019 = 238), at complexes counted during both 2003 and 2019 (Figure 13). Data collected
since the 2011 conservation assessment a stable trend in average complex size since 1993
(Multiple R2 = 0.003, p-value = 0.80; Figure 13).




   19 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                          Annual Report

                        19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 33 of 119
                           Case 2:19-cv-01822-SI             Document 44-2         Filed 09/03/20        Page 34 of 119




Table 6. Prineville BLM District greater sage-grouse lek complex ground survey effort, and trend in maximum male lek complex
       attendance summarized over 5-year periods, 1980 – 2019.

                            1980-84        1985-89        1990-94        1995-99        2000-04        2005-09        2010-14        2015-18         2019
 Variable                 Mean      SE    Mean     SE    Mean     SE    Mean     SE    Mean     SE    Mean     SE    Mean     SE    Mean     SE    Mean     SE
 Known Complexes          16.60    0.40   25.60   3.28   36.40   0.75   42.20   0.20   55.20   0.80   56.60   0.24   59.00   1.00   63.00   0.00   63.00     -
 Complexes Counted        11.00    2.02   17.40   5.10   25.80   2.42   38.40   0.87   52.20   0.97   48.00   3.78   39.80   1.46   37.25   0.87   37.00    -
 Proportion Complexes      0.67    0.13   0.63    0.12   0.71    0.05   0.91    0.02   0.95    0.01   0.85    0.07   0.67    0.02   0.59    0.01   0.59     -
 Counted
 Active Complexes          6.80    1.39   15.20   4.91   21.40   1.69   32.80   0.86   37.20   0.73   31.20   2.48   30.20   0.92   29.25   2.47   32.00    -
 Males Per Complex        10.22    1.67   13.26   0.83   13.32   0.83   12.50   0.19   10.56   0.34   9.95    1.12   11.36   0.53   12.14   0.64   10.95    -
 Males Per Active         16.72    2.53   15.77   0.73   15.92   0.67   14.65   0.38   14.82   0.51   15.35   1.82   14.91   0.41   15.55   0.54   12.66    -
 Complex
 Proportion Change -       -0.24   0.13   0.11    0.17   -0.02   0.09   -0.04   0.02   -0.04   0.04   -0.07   0.09   0.10    0.13   0.01    0.02   -0.18    -
 Male Attendance




           20 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7 A n n u a l R e p o r t

                                                                    19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 34 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 35 of 119




Figure 10. Prineville BLM District greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes
       known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground
       and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of
       surveys conducted at each surveyed lek, by year.

         21 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 35 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 36 of 119




Figure 11. Greater sage-grouse population trend in the Prineville BLM District, 1980 – 2019. A - Change in average greater sage-
       grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.
         22 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 36 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 37 of 119




Table 7. Vale BLM District (Excluding the Baker Resource Area) greater sage-grouse lek complex ground survey effort, and trend in
       maximum male lek complex attendance summarized over 5-year periods, 1993 – 2019.
                              1993-94      1995-99     2000-04    2005-09      2010-14      2015-18      2019
 Variable                 Mean       SE  Mean     SE  Mean SE Mean SE Mean            SE  Mean     SE  Mean SE
 Known Complexes          110.50 18.50 206.40 15.65 250.60 0.24 284.00 3.16 297.80 2.71 320.50 3.70 326.00 -
 Complexes Counted         39.00 19.00 59.80 7.73 21.60 1.29 81.60 8.94 110.60 21.24 199.00 12.99 191.00 -
 Proportion Complexes       0.33    0.12 0.30    0.05 0.09 0.01 0.29 0.03 0.37       0.07 0.62    0.04 0.59   -
 Counted
 Active Complexes          36.50     16.50    46.80     4.45     19.00    0.55    58.40     4.86    59.80     8.75    94.75      3.21     98.00   -
 Males Per Complex         17.61      6.19    10.45     0.64     21.30    2.12    13.13     1.89    11.05     2.00     9.12      0.64      7.78   -
 Males Per Active          18.15      5.65    13.14     0.65     23.94    1.97    17.87     2.11    18.84     2.31    18.40      0.78     15.16   -
 Complex
 Proportion Change -        0.51     0.83     -0.06     0.08     0.11     0.05    -0.05     0.12    0.00      0.11     0.14      0.10     -0.16   -
 Male Attendance




         23 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 37 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 38 of 119




Figure 12. Vale BLM District (excluding the Baker Resource Area) greater sage-grouse survey effort statistics, 1993 – 2019. A –
       Number of leks, and complexes known to exist or have existed, and number of leks and complexes actually surveyed, by year.
       B – Total number of ground and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by
       year. D – Average number of surveys conducted at each surveyed lek, by year.
         24 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 38 of 119
                          Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 39 of 119




Figure 13. Greater sage-grouse population trend in the Vale BLM District (excluding the Baker Resource Area), 1993 – 2019. A -
       Change in average greater sage-grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex
       attendance reported as percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated
       only for lek complexes counted in both year t, and 2019.

         25 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                               19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 39 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 40 of 119




                               Summary and Conclusions
The sage-grouse population in Oregon experienced a third consecutive year of population decline
in 2019, decreasing by -24.9% from 2018, to an estimated 13,827 individuals. Declines occurred
in the Burns, Lakeview, Prineville, and Vale BLM Districts, ranging from -17.1% to -35.4%.
Analysis suggested populations increased by 26.1% in the Baker BLM Resource area, however
this increase appears to be spurious and due to artifacts of the analysis procedure. Population
trends at the statewide level are primarily driven by the Burns, Lakeview, and Vale Districts,
which contain approximately 90% of the statewide population. Typically, further variation in
population trend exists within the state at the scale of individual PACs, however in 2019
population declines were observed in 17 of 19 PACs where sufficient data was collected to
analyze trends (Appendix I).

Sage-grouse populations exhibit density dependent fluctuations over time (Garton et al. 2011),
however analysis in 2019 suggests that the population has declined to the lowest level observed
in the 1980 – 2019 analysis period, and is currently more than 50% below the 2003 statewide
baseline population of approximately 29,000 individuals. Several factors contributed to greater
uncertainty in the 2019 population estimate than in previous years. Recent research in Wyoming
suggests that attendance of males on leks may be more variable than previously suspected, and
can be negatively affected by precipitation (Fremgen et al. 2019). Anecdotal observations
suggested that the onset of lekking was delayed by approximately 2 weeks in 2019, and during
the first half of April rainy weather was common across southeastern Oregon. These factors may
have reduced male lek attendance, although no telemetered males existed in Oregon with which
to empirically assess attendance rates in 2019. Given the lack of telemetry with which to assess
attendance rates, it will not be clear, until lek counts are completed in 2020, to what extent
depressed attendance rates may have impacted estimated population trend in 2019. A very large
increase in estimated population next year (given optimal survey conditions) would suggest
depressed attendance rates played a significant role in the negative trend observed in 2019.
Conversely population stability, or a continued population decline would suggest that attendance
rates likely weren’t depressed in 2019. Initial projections of population trend based on
production estimates (chicks/hen) from hunter harvested wings in 2018 (Appendix III),
suggested that population trend in 2019 would be stable to slightly declining. The lack of
agreement between these early projections and the observed trend in 2019 suggest either that the
wing data is becoming less reliable due to low sample size, or provides more support for the
hypothesis that attendance was depressed in 2019.

Regardless, some amount of population decline occurred in 2019, depressed attendance rates are
unlikely to explain an almost 25% decline in estimated population. While the decline in 2019
tracks the expected population cycle in Oregon, the population estimate this year should be taken
as a cause for concern. Continued decline in the population in 2020 would provide more
evidence that carrying capacity in Oregon has been reduced (Garton et al. 2011). Continued
conservation efforts to improve and restore sage-grouse habitat will positively affect sage-grouse
populations over the long-term, allowing larger population peaks, and ameliorating troughs in the
population cycle, and may need to be accelerated should populations not stabilize.

Estimating sage-grouse populations from lek counts is a complicated process, containing
multiple assumptions (Beck and Braun 1980, Walsh et al. 2004). Standardized count procedures,
  26 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 40 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 41 of 119




in place in Oregon since 1996, have improved the reliability of sage-grouse population estimates;
however, multiple potential sources of uncertainty remain. These include assumptions regarding
the lek attendance rate of male sage-grouse, knowledge of the distribution of leks in an area, bias
in the selection of leks to be monitored in a given year, and uncertainty regarding the rate of new
lek formation. Due to these sources of uncertainty all estimates of sage-grouse population size in
Oregon should be considered indices only, with the relationship between these indices and the
true population size remaining unknown (Walsh et al. 2004, ODFW 2011).

                                            References
Beck, T. D. I., and C. E. Braun. 1980. The strutting ground count: variation, traditionalism,
       management needs. Proceedings of the Annual Conference of the Western Association of
       State Game and Fish Commissioners 60:558–566.

Emmons, S. R., and C. E. Braun. 1984. Lek attendance of male sage grouse. Journal of Wildlife
     Management 48:1023–1028.

Fremgen, A. L., C. P. Hansen, M. A. Rumble, R. S. Gamo, and J. J. Millspaugh. 2019. Weather
      conditions and date influence male sage-grouse attendance rates at leks. Ibis 161:35-49.

Garton, E. O., J. W. Connelly, J. S. Horne, C. A. Hagen, A. Moser, and M. A. Schroeder. 2011.
       Greater sage-grouse population dynamics and probability of persistence. Greater sage-
       grouse: ecology and conservation of a landscape species and its habitats. Studies in Avian
       Biology 38:293–381.

Jenni, D. A., and J. E, Hartzler. 1978. Attendance at a sage-grouse lek: implications for spring
        censuses. Journal of Wildlife Managment. 42:46-52.

Krebs, C. J. 1994. Ecology: the experimental analysis of distribution and abundance. 4th ed.
       Benjamin Cummings, San Francisco, California, USA.

McCaffery, R, J. J. Nowak, P. M. Lukacs. 2016. Improved analysis of lek count data using n-
      mixture models. Journal of Wildlife Management 80:1011-1021.

Oregon Department of Fish and Wildlife (ODFW). 2011. Greater sage-grouse conservation
      assessment and strategy for Oregon: a plan to maintain and enhance populations and
      habitat. Oregon Department of Fish and Wildlife, Salem, USA.

Patterson, R. L. 1952. The sage grouse in Wyoming. Sage Books Inc., Denver, Colorado, USA.

Walsh, D. P., G. C. White, T. E. Remington, and D. C. Bowden. 2004. Evaluation of the lek-
       count index for greater sage-grouse. Wildlife Society Bulletin 32:56–68.




  27 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 41 of 119
       Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 42 of 119




     Appendix I – PAC Scale Survey Effort and Population Trend
ODFW delineated the breeding habitat, based on lek size and distribution, of approximately 90%
of the state’s sage-grouse population, and grouped this area into 20 “Sage-Grouse Core Areas”
during 2011 – 2012 (ODFW 2011; Figure A1.1). Since the initial delineation of these core areas,
they have been incorporated into multiple assessments and regulatory documents, including the
2015 USFWS “Not-Warranted” decision (USFWS 2015), the BLM Oregon Greater Sage-Grouse
Approved Resource Management Plan Amendment (ARMPA; BLM 2015), and the Oregon
Sage-Grouse Action Plan (SageCon 2015). The term Priority Area of Conservation (PAC)
corresponds directly with ODFW’s core areas, and the term Priority Habitat Management Area
(PHMA) describes the portions of each core area under BLM administration. Annual PAC-scale
population assessments are integral to the adaptive management approach outlined in the
ARMPA. Concurrent with their adoption in various regulatory documents, information
regarding population trends at the scale of individual PACs has received heightened attention;
the PAC has become the de facto scale of interest for much of the landscape-scale sage-grouse
habitat assessment and conservation currently ongoing as part of sage-grouse management plan
implementation. As such, it is appropriate to report sage-grouse survey effort and population
trend information at the PAC scale. Presented below is information at the scale of individual
PACs regarding survey effort during the 1980 – 2019 period, as well as population trend
information reported in terms of males per active lek, and proportional change in male lek
attendance following the methodology used in the main body of this document (Table A1.1 –
Table A1.2; Figures A1.2 – A1.43). The information presented below was derived from the
same base data used to make ARMPA “trigger” determinations, however it has been analyzed
using different methods than those used to make ARMPA trigger decisions. As such, no effort is
made to pre-project BLM trigger decisions, and all information presented below should be used
for informational purposes only.

As described in the main body of this report, change in lek size over time is depicted using the
average number of males counted per active lek in a given PAC. This metric may be misleading
for some of the PACs presented below. In many PACs, few leks were counted in the early
portion of the periods analyzed and often the leks that were counted were large. As knowledge
of lek distribution within PACs, and across the state, has increased, many relatively small leks
have been identified and surveys of those leks have increased in recent years. The recent routine
counting of these smaller leks has likely corrected bias in the males/active lek metric, reducing
the average size of counted leks, and thus potentially indicating an artificial decline in lek size in
some areas.

References

Bureau of Land Management (BLM). 2015. Oregon greater sage-grouse approved resource
      management plan amendment. US Department of Interior, Bureau of Land Management,
      Oregon/Washington State Office, Portland, USA. BLM/OR/WA/PL-15/051+1792.

Oregon Department of Fish and Wildlife (ODFW). 2011. Greater sage-grouse conservation
      assessment and strategy for Oregon: a plan to maintain and enhance populations and
      habitat. Oregon Department of Fish and Wildlife, Salem, USA.
   28 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                          Annual Report

                        19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 42 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 43 of 119




Sage-Grouse Conservation Partnership (SageCon). 2015. The Oregon sage-grouse action plan.
      Oregon Governor’s Natural Resource Office, Salem, USA.

U.S. Fish and Wildlife Service (USFWS). 2015. Endangered and threatened wildlife and plants;
       12-mont findings for petitions to list the greater sage-grouse (Centrocercus
       urophasianus) as threatened or endangered. Federal Register 80:59857-59942.




  29 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 43 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 44 of 119




Figure A1.1. Oregon greater sage-grouse Priority Areas for Conservation (PACs).

           30 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 44 of 119
                                   Case 2:19-cv-01822-SI           Document 44-2           Filed 09/03/20    Page 45 of 119




Table A1.1. Survey effort statistics for the 20 Oregon greater sage-grouse PACs, and leks outside of PACs, 2019.

                                 Total      Total                                                                                                Previously Unknown
                                Known      Known             Counts Conducted          Surveyed Sites        % Sites Surveyed                       Sites Located
 PAC                             Leks     Complexes     Total    Ground    Aerial    Leks     Complexes      Leks   Complexes     Surveys/Lek    Leks    Complexes
 Baker                            65         45         153       153        0        50         33          76.9     73.3            3.06        0         0
 Beatys                           155         86        162        162          0     77         47          49.7      54.6          2.10          0         0
 Brothers/N. Wagontire             45         18        101        101          0     33         11          73.3      61.1          3.06          0         0
 Bully Creek                       41         28         88        88           0     39         26          95.1      92.9          2.26          0         0
 Burns                             3           2         1          1           0      1          1          33.3      50.0          1.00          0         0
 Cow Lakes                         54         36        102        102          0     40         22          74.1      61.1          2.55          0         0
 Cow Valley                        56         44         35        35           0     16         10          28.6      22.7          2.19          0         0
 Crowley                           50         33         83        83           0     37         24          74.0      72.7          2.24          0         0
 Drewsey                           44         22         64        64           0     33         17          75.0      77.3          1.94          0         0
 Dry Valley/Jack Mountain          26         18         41        41           0     19         12          73.1      66.7          2.16          0         0
 Folly Farm/Saddle Butte           20         15         36        36           0     18         14          90.0      93.3          2.00          0         0
 Louse Canyon                      60         51         50        50           0     28         23          46.7      45.1          1.79          0         0
 Paulina/12-Mile/Misery Flat       60         33        117        117          0     44         33          73.3      69.7          2.67          0         0
 Picture Rock                      7           4         21        21           0      7          4         100.0      100.0         3.00          0         0
 Pueblos/S. Steens                 30         19         48        48           0     23         13          76.7      68.4          2.09          0         0
 Soldier Creek                     47         32         94        94           0     39         24          83.0      75.0          2.41          1         0
 Steens                            15         10         39        39           0     14          9          93.3      90.0          2.79          0         0
 Trout Creeks                      96         55        159        159          0     61         34          63.5      61.8          2.61          0         0
 Tucker Hill                       6           4         14        14           0      5          3          83.3      75.0          2.80          1         0
 Warner                            57         42         95        92           3     39         29          68.4      69.0          2.44          0         0
 Non-PAC                          237        193        229        228          1     128        106         54.0      54.9          1.79          1         0




                31 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                          19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 45 of 119
                                    Case 2:19-cv-01822-SI              Document 44-2           Filed 09/03/20      Page 46 of 119




Table A1.2. Population trend data for the 20 Oregon greater sage-grouse PACs, and leks outside of PACs, 2019.
                                   Observed Males -        % Change         2014 to 2019 -      Observed Males    % Change
                                    Common Leks               Male          Average Annual      - Common Leks        Male        Lek Size     Annual Change
                                                           Attendance       Change in Male                        Attendance     Analysis      in Lek Size
                                   2018        2019                                              2003    2019
 PAC                                                      2018 to 2019      Lek Attendance                       2003 to 2019     Period      (Males/Year)a
 Baker                              92           84           -8.7               -3.3             236     58         -75.4      1996 - 2019       -0.62*
 Beatys                             373         183           -50.9               -9.7            694    185        -73.3       1980 - 2019       -0.03
 Brothers/N. Wagontire              107          89           -16.8               -9.0            79      79         0.0        1980 - 2019       -0.06
 Bully Creek                        300         239           -20.3               6.5             124     71        -42.7       1996 - 2019      -1.70*
 Burns                              NA          NA             NA                 NA              NA     NA          NA            NA              NA
 Cow Lakes                          183         148           -19.1               7.8             197     70        -64.5       1993 - 2019       0.10
 Cow Valley                         96           99            3.1                7.9             64      57        -10.9       1997 - 2019       0.21
 Crowley                            269         199           -26.0               -3.3            26      11        -57.7       1994 - 2019       0.12
 Drewsey                            209         109           -47.8               -0.2            82      41        -50.0       1997 - 2019       0.10
 Dry Valley/Jack Mountain           52           46           -11.5              -10.4            214     46        -76.5       1982 - 2019      -0.58*
 Folly Farm/Saddle Butte            123          98           -20.3               5.5             12      0         -100.0      2005 - 2019       0.12
 Louse Canyon                       112          93           -17.0               -2.7            NA     NA          NA         2012 - 2019       1.00
 Paulina/12-Mile/Misery Flat        411         334           -18.7               4.2             405    279        -31.1       1988 - 2019       0.01
 Picture Rock                        5           4            -20.0              -26.0            39      4         -89.7       1981 - 2019      -0.30*
 Pueblos/S. Steens                  119          98           -17.6               -6.6            185     53        -71.4       1996 - 2019       -0.45
 Soldier Creek                      311         263           -15.4               -2.0            62      29        -53.2       1993 - 2019       0.27
 Steens                             145          84           -42.1               0.8             181     41        -77.3       1982 - 2019      -1.70*
 Trout Creeks                       221         184           -16.7               19.1            NA     NA          NA         2012 - 2019       0.11
 Tucker Hills                       43           51            18.6               14.9            49      37        -24.5       1996 - 2019       -0.21
 Warner                             169         145           -14.2               3.6             443    189        -57.3       1993 - 2019       -0.18
  Non-PAC                            346          291           -15.9              -1.3            149    70        -53.0       1980 - 2019      -0.12*
a
  Asterisk indicates significant change in lek size over the analyzed period at alpha value = 0.05.




                32 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                              19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 46 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 47 of 119




Baker PAC
The Baker PAC is situated in eastern Baker County, with the north end of the PAC extending
into southern Union County, and is completely contained within the Baker BLM Resource Area
(Figure A1.1). Sixty-five leks, comprising 45 complexes are known to exist or have existed in
the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in 1941, and lek
counts during the 1940s were incorporated into one of the first scientific studies of sage-grouse
in W.M. Batterson and W.B. Morse’s “Oregon Sage Grouse”, published by the Oregon State
Game Commission. Following the work conducted by Batterson and Morse, sage-grouse leks
were not surveyed consistently in the Baker PAC until 1996 (Figure A1.2).

Beatys PAC
The Beatys PAC is situated in southeastern Lake County, and southwestern Harney County, and
is almost entirely contained within the Lakeview BLM District (Figure A1.1). One hundred
fifty-five leks, comprising 86 complexes are known to exist or have existed in the PAC (Table
A1.1). Surveys were first recorded for leks within the PAC in 1941, with consistent surveys in
the PAC beginning in 1980 (Figure A1.4).

Brothers/N. Wagontire PAC
The Brothers/N. Wagontire PAC (often referred to simply as the Brothers PAC) is situated in
eastern Deschutes County and southern Crook County, and is almost entirely contained within
the Prineville BLM District (Figure A1.1). Forty-five leks, comprising 18 complexes are known
to exist or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the
PAC in 1948; consistent survey effort has occurred almost continuously in the PAC since leks
were first recorded, although knowledge of existing leks increased substantially following
dedicated aerial lek searches which occurred in the late 1980s (Figure A1.6).

Bully Creek PAC
The Bully Creek PAC is situated in northeastern Malheur County, and is entirely contained
within the Vale BLM District (Figure A1.1). Forty-one leks, comprising 28 complexes are
known to exist or have existed in the PAC (Table A1.1). Surveys were first recorded for leks
within the PAC in 1982. Surveys did not consistently occur at a significant portion of leks
within the PAC until 2009, although at least two leks have been surveyed yearly in the PAC
since 1994 (Figure A1.8). Population trend information is presented for the Bully Creek PAC
from 1994 – 2019 (Figure A1.9), however caution should be employed when interpreting this
information due to the low proportion of leks consistently surveyed prior to 2009.




  33 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 47 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 48 of 119




Figure A1.2. Baker PAC greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes known to exist or
       have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial surveys
       conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys conducted at
       each surveyed lek, by year.

           34 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 48 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 49 of 119




Figure A1.3. Greater sage-grouse population trend in the Baker PAC, 1996 – 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.
           35 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 49 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 50 of 119




Figure A1.4. Beatys PAC greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes known to exist or
       have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial surveys
       conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys conducted at
       each surveyed lek, by year.

           36 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 50 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 51 of 119




Figure A1.5. Greater sage-grouse population trend in the Beatys PAC, 1980 – 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.
           37 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 51 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 52 of 119




Figure A1.6. Brothers/N. Wagontire PAC greater sage-grouse survey effort statistics, 1980 – 2019. A – Number of leks, and complexes
       known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and
       aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           38 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 52 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 53 of 119




Figure A1.7. Greater sage-grouse population trend in the Brothers/N. Wagontire PAC, 1980 – 2019. A - Change in average greater
       sage-grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.

           39 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 53 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 54 of 119




Figure A1.8. Bully Creek PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           40 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 54 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 55 of 119




Figure A1.9. Greater sage-grouse population trend in the Bully Creek PAC, 1996 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           41 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 55 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 56 of 119




Burns PAC
The Burns PAC is situated in northern Harney County, and is entirely contained within the Burns
BLM District (Figure A1.1). Only three leks, comprising two complexes are known to exist or
have existed in the PAC (Table A1.1). During the delineation of core areas in Oregon, generally
small polygons such as the Burns PAC were grouped with larger polygons and considered a
single core area. However the Burns PAC was not in proximity to any larger core area polygons
and thus maintained as a separate PAC. Surveys were first recorded for leks within the PAC in
in 1981, however surveys did not consistently occur in the PAC until 2013 (Figure A1.10).
During 2019, only one lek was counted in the PAC, which is unoccupied, thus no population
trend data is reported for the PAC in 2019.

Cow Lakes PAC
The Cow Lakes PAC is situated in eastern Malheur County, and is entirely contained within the
Vale BLM District (Figure A1.1). Fifty-four leks, comprising 36 complexes are known to exist
or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in
1947, however surveys did not consistently occur at a significant portion of leks within the PAC
until 1993 (Figure A1.11).

Cow Valley PAC
The Cow Valley PAC is situated in northern Malheur County, and southern Baker County, and is
split between the Baker BLM Resource area and the remainder of the Vale District (Figure
A1.1). Fifty-six leks, comprising 44 complexes are known to exist or have existed in the PAC
(Table A1.1). Surveys were first recorded for leks within the PAC in 1941, surveys have been
conducted at leks within the PAC annually since 1997, although a significant portion of leks
within the PAC were only consistently surveyed beginning in 2015 (Figure A1.13). The
majority of the PAC is in private holding, and thus lek survey efforts in the PAC have often been
limited by land access issues. Population trend information is presented for the Cow Valley PAC
from 1997 - 2019 (Figure A1.14), however caution should be employed when interpreting this
information due to the low proportion of leks consistently surveyed prior to 2015.

Crowley PAC
The Crowley PAC is situated in central Malheur County, and is entirely contained within the
Vale BLM District (Figure A1.1). Fifty leks, comprising 33 complexes are known to exist or
have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in
1984, surveys have been conducted at leks within the PAC annually since 1991, although a
significant portion of leks within the PAC were only consistently surveyed beginning in 2006
(Figure A1.15). Population trend information is presented for the Crowley PAC from 1994 -
2019 (Figure A1.16), however caution should be employed when interpreting this information
due to the low proportion of leks consistently surveyed prior to 2006.




  42 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 56 of 119
                              Case 2:19-cv-01822-SI          Document 44-2          Filed 09/03/20      Page 57 of 119




                                                                                D




Figure A1.10. Burns PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to exist
       or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial surveys
       conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys conducted at
       each surveyed lek, by year.
           43 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 57 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 58 of 119




Figure A1.11. Cow Lakes PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           44 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 58 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 59 of 119




Figure A1.12. Greater sage-grouse population trend in the Cow Lakes PAC, 1993 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           45 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 59 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 60 of 119




Figure A1.13. Cow Valley PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.
           46 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 60 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 61 of 119




Figure A1.14. Greater sage-grouse population trend in the Cow Valley PAC, 1997 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           47 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 61 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 62 of 119




Figure A1.15. Crowley PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           48 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 62 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 63 of 119




Figure A1.16. Greater sage-grouse population trend in the Crowley PAC, 1994 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019

           49 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 63 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 64 of 119




Drewsey PAC
The Drewsey PAC is situated in northwestern Harney County, with a small section extending
into northeastern Malheur County, similarly the PAC is primarily contained within the Burns
BLM District, although a small section does extend into the Vale BLM District (Figure A1.1).
Forty-four leks, comprising 22 complexes are known to exist or have existed in the PAC (Table
A1.1). Surveys were first recorded for leks within the PAC in 1958, and leks have been
surveyed annually in the PAC since 1981 (Figure A1.17). Population trend information is
presented for the Drewsey PAC from 1997, when more than two complexes began to be
surveyed annually, to 2019 (Figure A1.18), however a significant portion of leks within the PAC
were only consistently surveyed beginning in 2009, thus caution should be employed when
interpreting population trend information prior to 2009 for this PAC.

Dry Valley/Jack Mountain PAC
The Dry Valley/Jack Mountain PAC (often simply referred to as the Dry Valley PAC) is situated
in central Harney County, and is split between the Burns and Lakeview BLM Districts (Figure
A1.1). Twenty-six leks, comprising 18 complexes are known to exist or have existed in the PAC
(Table A1.1). Surveys were first recorded for leks within the PAC in 1970, and a significant
portion of known leks within the PAC have been surveyed annually since 1981 (Figure A1.19),
although knowledge of lek distribution in the PAC increased substantially following aerial lek
searches conducted in 2003. The Dry Valley PAC was heavily impacted by the Miller
Homestead Fire in 2012; many of the historically surveyed leks within the PAC burned over
during that fire, likely contributing to the serious population decline observed in the PAC over
time (Figure A1.20). Aerial lek searches were conducted in the PAC in 2018. No new leks were
located during those searches, suggesting that the observed population decline is due to a true
reduction in population as opposed to shifts in lek distribution following the fire.

Folly Farm/Saddle Butte PAC
The Folly Farm/Saddle Butte PAC (often simply referred to as the Folly Farm PAC) is situated
in central Harney and Malheur Counties, and is similarly split between the Burns and Vale BLM
Districts (Figure A1.1). Twenty leks, comprising 15 complexes are known to exist or have
existed in the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in 1982,
however until 2005 surveys were only consistently conducted at a single lek site (Figure A1.21).
Survey effort in the PAC increased substantially in 2014, thus caution should be employed when
interpreting population trend data for the PAC during the 2005 – 2013 period (Figure A1.22).




  50 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 64 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 65 of 119




Figure A1.17. Drewsey PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.
           51 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 65 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 66 of 119




Figure A1.18. Greater sage-grouse population trend in the Drewsey PAC, 1997 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           52 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 66 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 67 of 119




Figure A1.19. Dry Valley/Jack Mountain PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and
       complexes known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of
       ground and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average
       number of surveys conducted at each surveyed lek, by year.

           53 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 67 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 68 of 119




Figure A1.20. Greater sage-grouse population trend in the Dry Valley/Jack Mountain PAC, 1981 - 2019. A - Change in average greater
       sage-grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.

           54 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 68 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 69 of 119




Figure A1.21. Folly Farm/Saddle Butte PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and
       complexes known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of
       ground and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average
       number of surveys conducted at each surveyed lek, by year.

           55 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 69 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 70 of 119




Figure A1.22. Greater sage-grouse population trend in the Folly Farm/Saddle Butte PAC, 2005 - 2019. A - Change in average greater
       sage-grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019. Difference in time period displayed is due to a lack of common leks counted during both 2019
       and the 2005-2012 period.

           56 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 70 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 71 of 119




Louse Canyon PAC
The Louse Canyon PAC is situated in southeastern Malheur County, and completely contained
within the Vale BLM District (Figure A1.1). Sixty leks, comprising 51 complexes are known to
exist or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the
PAC in 1963, however annual surveys were not consistently conducted in the PAC until 2012
(Figure A1.23).

Paulina/12-Mile/Misery Flat PAC
The Paulina/12-Mile/Misery Flat PAC (often referred to simply as the Paulina PAC), is situated
in eastern Crook County, with slivers extending into Grant, Harney, and Lake Counties; the PAC
is almost entirely within the Prineville BLM District (Figure A1.1). Sixty leks, comprising 33
complexes are known to exist or have existed in the PAC (Table A1.1). Surveys were first
recorded for leks within the PAC in 1969, however surveys were not conducted consistently at a
significant portion of leks within the PAC until 1988 (Figure A1.25).

Picture Rock PAC
The Picture Rock PAC is situated in central Lake County, and completely contained within the
Lakeview BLM District (Figure A1.1). Seven leks, comprising 4 complexes are known to exist
or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in
1958, however annual surveys were not conducted consistently until 1981 (Figure A1.27).

Pueblo/S. Steens PAC
The Pueblo/S. Steens PAC (often referred to simply as the Pueblo PAC) is situated in southern
Harney County, and is completely contained within the Burns BLM District (Figure A1.1).
Thirty leks, comprising 19 complexes are known to exist or have existed in the PAC (Table
A1.1). Surveys were first recorded at leks within the PAC in 1959. Surveys have been
conducted annually within the PAC since 1996, however a significant portion of leks within the
PAC were not surveyed consistently until 2015 (Figure A1.29). Population trend data is
presented for the Pueblo PAC from 1996 - 2019 (Figure A1.30), however due to the low
proportion of leks surveyed annually prior to 2015, caution should be taken when interpreting
this information.

Soldier Creek PAC
The Soldier Creek PAC is situated in southeastern Malheur County, and is completely contained
within the Vale BLM District (Figure A1.1). Forty-seven leks, comprising 32 complexes are
known to exist or have existed in the PAC (Table A1.1). Surveys were first recorded for leks
within the PAC in 1972, and annual surveys have been conducted at leks within the PAC since
1991 (Figure A1.31). A significant proportion of known leks within the PAC were first surveyed
in 1993, however from 1996 – 2005 only two complexes were consistently surveyed. Population
trend data is presented for the Soldier Creek PAC from 1993 - 2019 (Figure A1.32), however due
to the low proportion of leks surveyed annually prior to 2006, caution should be taken when
interpreting this information.


  57 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 71 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 72 of 119




Figure A1.23. Louse Canyon PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known
       to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           58 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 72 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 73 of 119




Figure A1.24. Greater sage-grouse population trend in the Louse Canyon PAC, 2012 - 2019. A - Change in average greater sage-grouse
       lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           59 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 73 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 74 of 119




Figure A1.25. Paulina/12-Mile/Misery Flat PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and
       complexes known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of
       ground and aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average
       number of surveys conducted at each surveyed lek, by year.

           60 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 74 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 75 of 119




Figure A1.26. Greater sage-grouse population trend in the Paulina/12-Mile/Misery Flat PAC, 1988 - 2019. A - Change in average
       greater sage-grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as
       percentage of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes
       counted in both year t, and 2019.

           61 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 75 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 76 of 119




Figure A1.27. Picture Rock PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known
       to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.
           62 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 76 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 77 of 119




Figure A1.28. Greater sage-grouse population trend in the Picture Rock PAC, 1981 - 2019. A - Change in average greater sage-grouse
       lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           63 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 77 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 78 of 119




Figure A1.29. Pueblos/S. Steens PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes
       known to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and
       aerial surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           64 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 78 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 79 of 119




Figure A1.30. Greater sage-grouse population trend in the Pueblos/S. Steens PAC, 1996 - 2019. A - Change in average greater sage-
       grouse lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage
       of 2019 male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both
       year t, and 2019.

           65 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 79 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 80 of 119




Figure A1.31. Soldier Creek PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known
       to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           66 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 80 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 81 of 119




Figure A1.32. Greater sage-grouse population trend in the Soldier Creek PAC, 1993 - 2019. A - Change in average greater sage-grouse
       lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           67 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 81 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 82 of 119




Steens PAC
The Steens PAC is situated in central Harney County, and is entirely contained within the Burns
BLM District (Figure A1.1). Fifteen leks, comprising 10 complexes are known to exist or have
existed within the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in
1947, and annual lek surveys have been conducted in the PAC since 1981, however until 2005
only two complexes were consistently surveyed in the PAC (Figure A1.33). As such caution
should be employed when interpreting population trend data in the PAC prior to 2006 (Figure
A1.34).

Trout Creeks PAC
The Trout Creeks PAC is situated in southeastern Harney County, and southwestern Malheur
County, and is split between the Burns and Vale BLM Districts (Figure A1.1). Ninety-six leks,
comprising 55 complexes are known to exist or have existed in the PAC (Table A1.1). Surveys
were first recorded for leks within the PAC in 1970, however annual lek surveys were not
conducted consistently within the PAC until 2012 (Figure A1.35).

Tucker Hill PAC
The Tucker Hill PAC is situated in southern Lake County, and is entirely contained within the
Lakeview BLM District (Figure A1.1). Six leks, comprising four complexes are known to exist
or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the PAC in
1977, and annual surveys have been conducted in the PAC consistently since 1996 (Figure
A1.37).

Warners PAC
The Warners PAC is situated in eastern Lake County, and is entirely contained within the
Lakeview BLM District (Figure A1.1). Fifty-seven leks, comprising 42 complexes are known to
exist or have existed in the PAC (Table A1.1). Surveys were first recorded for leks within the
PAC in 1975, and annual surveys have been conducted in the PAC consistently since 1993
(Figure A1.39). The number of leks known to exist within the PAC increased substantially
following aerial lek searches conducted in 2002.

Leks Outside of PACs
Leks occur outside of PACs throughout the range of sage-grouse in Oregon (Figure A1.1). Two
hundred thirty-seven leks, comprising 193 complexes occur outside of mapped PACs in the state
(Table A1.1). Surveys were first recorded for leks outside of mapped PACs in 1947, and surveys
have been conducted annually from 1947 - 2019, survey effort and knowledge of sage-grouse
distribution in habitat not mapped as a PAC increased substantially following 1980 (Figure
A1.41).




  68 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 82 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 83 of 119




Figure A1.33. Steens PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to exist
       or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial surveys
       conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys conducted at
       each surveyed lek, by year.

           69 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 83 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 84 of 119




Figure A1.34. Greater sage-grouse population trend in the Steens PAC, 1981 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           70 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 84 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 85 of 119




Figure A1.35. Trout Creeks PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known
       to exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           71 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 85 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 86 of 119




Figure A1.36. Greater sage-grouse population trend in the Trout Creeks PAC, 2012 - 2019. A - Change in average greater sage-grouse
       lek complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           72 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 86 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 87 of 119




                  6




Figure A1.37. Tucker Hill PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           73 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 87 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 88 of 119




Figure A1.38. Greater sage-grouse population trend in the Tucker Hill PAC, 1996 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           74 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 88 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 89 of 119




Figure A1.39. Warners PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.
           75 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 89 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 90 of 119




Figure A1.40. Greater sage-grouse population trend in the Warners PAC, 1993 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           76 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 90 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 91 of 119




Figure A1.41. Outside of PAC greater sage-grouse survey effort statistics, 1980 - 2019. A – Number of leks, and complexes known to
       exist or have existed, and number of leks and complexes actually surveyed, by year. B – Total number of ground and aerial
       surveys conducted, by year. C – Proportion of known leks and complex surveyed, by year. D – Average number of surveys
       conducted at each surveyed lek, by year.

           77 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 91 of 119
                              Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 92 of 119




Figure A1.42. Greater sage-grouse population trend outside of PACs, 1980 - 2019. A - Change in average greater sage-grouse lek
       complex size (males per active lek). B - Annual rate of change in male lek complex attendance reported as percentage of 2019
       male attendance; annual rate of change in male lek complex attendance calculated only for lek complexes counted in both year t,
       and 2019.

           78 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                   19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 92 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 93 of 119




       Appendix II - 2019 ODFW Adopt-A-Lek Program Report




                                          Photo by Patrick Lynch



                              2019 Volunteer Field Report
           Southeast Oregon Greater Sage-Grouse Adopt-A-Lek Program

                              Oregon Department of Fish and Wildlife
                                   Prepared by Damian Fagan

This year marked the 14th year of ODFW’s Adopt-A-Lek (AAL) volunteer program.
The program provides an opportunity for citizen scientists from Oregon,
Washington, and Idaho to count Greater Sage-Grouse (Centrocercus
urophasianus) leks in remote portions of southern Malheur and Harney counties.
Data collected by the volunteers will contribute to ODFW’s annual population
estimate for the species, which is essential to monitoring the health of the sage-
grouse population in Oregon.

This year, 44 dedicated AAL volunteers braved rain, snow, and sunny weather, as
well as muddy roads and flat tires to count Greater Sage-Grouse displaying on
leks. We welcomed 17 new AAL volunteers to the program hailing from Bend,
Dallas, Portland, Prairie City, Eugene, Newport and Salem.
The 2019 lek counting effort in Oregon continued to focus on key habitat areas
know as Priority Areas for Conservation (PACs). These PACs contain high
priority trend leks, which needed to be counted 3 times between March 15 and
April 30, with 7-10 days spaced between each count morning. The AAL program
volunteers were assigned to count a total of 9 trend leks this year. In addition, the
volunteers were assigned 91 non-trend leks that needed to be counted at least
once between March 15 and April 30. The majority of the non-trend leks were
counted multiple times to capture a greater data set.


  79 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 93 of 119
       Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 94 of 119




This year, 91 individual sage-grouse leks were counted during 234 count
mornings resulting in a total of 898 grouse observed. Additional grouse were
observed, but absent during the dawn lek count, either during mid-day lek checks
or while observers were driving between sites.

Even though weather and road conditions were at times extremely challenging,
AAL volunteers persevered and documented new observation points, lek activity,
and lek access. Many volunteers made special efforts to write detailed comments,
observations, share photos, and make suggestions to improve the AAL program.
AAL count data add significantly to the statewide Sage-Grouse population
database used by state biologists and federal land managers to manage this
sagebrush-obligate species. Since 2006, the accuracy of data gathered by the
Southeast Oregon AAL volunteers has been strongly correlated with the data
obtained from Oregon Department of Fish and Wildlife's staff. Many thanks to the
Oregon Wildlife Heritage Foundation and other partners for providing funding and
assistance to the AAL program.

A huge THANK YOU to all the AAL volunteers that contributed to this program
and who share a deep commitment to the conservation and preservation of this
unique and charismatic species.

                                   2019 Volunteer Statistics
      44 volunteers counted, checked, and surveyed leks
      91 individual leks were counted (compared to 71 in 2018, 76 in 2017, 63 in 2016, 46 in
       2015, 63 in 2014, and 81 in 2013)
      43 individual leks were counted 3 times (compared to 18 in 2018, 17 in 2017, 16 in
       2016, 12 in 2015, 0 in 2014, and 0 in 2013)
      234 count mornings were conducted (compared to 171 in 2018, 171 in 2017, 116 in
       2016, 89 in 2015, 67 in 2014, and 93 in 2013)
      53% of the leks counted were active - had birds displaying during the count morning
       (compared to 51% in 2018, 53% in 2017, 52% in 2016, 72% in 2015, 56% in 2014, and
       49% in 2013)
      44 leks were not active (no males displaying) on any count morning (compared to 35
       in 2018)
      47 leks were active (at least 1 male displaying) on a count morning
       (compared to 36 in 2018, 40 in 2017, 33 in 2016, 33 in 2015, 35 in 2014, and 40 in
       2013)
      962 total birds were counted (compared to 975 in 2017, 1052 in 2016, 871 in 2015, 453
       in 2014, and 468 in 2013)


  80 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 94 of 119
     Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 95 of 119




    9 leks were checked but not counted        (great job especially considering the
     weather). (compared to 5 in 2018, 2 in 2017, 10 in 2016, 14 in 2015, 34 in 2014, and 35
     in 2013)
    64% of the active leks counted had 1-10 males
     (compared to 58% in 2018, 55% in 2017, 42% in 2016, 48% in 2015, and 44% in 2014)
    19% of the active leks counted had 11-20 males
     (compared to 33% in 2018, 18% in 2017, 21% in 2016, 18% in 2015, and 38% in 2014)
    15% of the active leks counted had 21 or more males
     (compared to 14% in 2018, 28% in 2017, 36% in 2016, 33% in 2015, and 15% in 2014)
    The largest lek had 49 males
     (compared to 40 in 2018, 54 in 2017, 60 in 2016, 41 in 2015, and 37 in 2014)

Funding and support for the 2019 Volunteer Program was provided by
 Oregon Department of Fish and Wildlife, Oregon Wildlife Heritage
                            Foundation,
                 and Bureau of Land Management.




81 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                       Annual Report

                     19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 95 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 96 of 119

                                                                                                           82


 Appendix III - 2019 Sage-Grouse Wing-Bee Report (2016 Hunting
                          Season Data)
                Annual Report – Oregon Sage-Grouse Wing Analyses, 2018

                      Lee Foster, Sage-Grouse Conservation Coordinator


Executive Summary: Following the 2018 hunting season, 255 greater sage-grouse
(Centrocercus urophasianus; hereafter: sage-grouse) wings were received from hunters.
Production in 2018 (as measured by percent juveniles in the harvest) was 42%, below the long-
term average of 47% (1993-2017). The number of chicks per hen was 1.4, an increase from the
2017 production value of 1.0 chicks per hen, but below the long-term (1993-2016) average of 1.5
chicks per hen. Apparent nest success in 2018 was above average based on retention of primary
9 of harvested females (P9 Nest Success: 2018 = 46%, 1993 – 2017 Average = 43%).
Production data collected from hunter-harvested wings in 2018 suggests that sage-grouse
populations should be stable to declining in 2019.

Overview

In 2018, the sage-grouse hunting season in Oregon was by permit for nine days (8 - 16 Sep), with
a daily, and season bag limit of two birds. Season length in 2005-2018 was nine days, versus
five days from 1995-2004, and two days in 1993 and 1994. There have not been any changes in
daily bag and season limits from 1993-2018 (Braun et al. 2015; Table 1).

Plumage characteristics (e.g. those associated with wings) are used to assess age and gender of
numerous game bird species. By assessing plumage characteristics from hunter-harvested wings,
demographic parameters (e.g. age structure, sex ratio, and nest success) can be estimated for
sage-grouse populations. Sage-grouse wings have been analyzed to gather information regarding
population structure and demography in Oregon since 1982. However, methods used to
determine age and sex by wing characteristics were refined in 1993. Due to this change in
methodology all long-term average rates are calculated only for the 1993 – 2017 period. As in
previous years, all hunters who were successful in the controlled sage-grouse hunt drawing were
provided envelopes for the return of sage-grouse wings to ODFW. Sage-grouse wings collected
during the 2018 hunting season were processed by personnel of Oregon Department of Fish and
Wildlife, Bureau of Land Management, and Oregon State University, at an annual Wing Bee in
February 2019.

Following the 2018 hunting season, 255 hunter harvested wings were received from the nine
wildlife management units (WMUs), where hunting was permitted (Table 2, Figure 1). This
represents a decline in wing collection from the previous year (2017 = 270 wings). Wing
collection remains below the 25-year (1993-2017) average of 510 wings (Table 3), due to
reduction in the number of permits issued. More than 75% of wings (n = 194) were received
from only four WMUs (Beatys Butte, Steens Mtn., Warner, and Malheur River); fewer than 10
wings were received from the Owyhee and Silvies WMUs (Table 4). No permits have been
offered in the Sumpter or Lookout Mountain WMUs (WMUs 51 and 64 respectively) since 2014
  82 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 96 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 97 of 119

                                                                                                           83


due to concerns about decreasing population trends, and continued uncertainty about the impacts
of wildfires (Kitten Complex) that occurred in the summer of 2014 (Figure 1). No permits were
offered in that part of the Whitehorse WMU west of Highway 95 and south of the Whitehorse
Ranch Road (WMU 68 Subunit 2; Figure 1). No permits have been offered in this area since the
2012 Holloway fire, and the number of permits in the Whitehorse WMU has been reduced in
proportion to the area of the WMU closed. The closure continued, in part, to prevent hunting
from confounding ongoing research investigating the impacts of the Holloway Fire on sage-
grouse in the Trout Creek Mountains. No permits have been offered in that portion of the
Wagontire WMU south of the Christmas Valley Highway (South Wagontire, WMU 73B; Figure
1) since 2016 due to concerns about decreasing population trends. No permits were offered in
the Juniper WMU (WMU 71) in 2018 due to concerns about decreasing population trends.

Table A3.1. Sage-grouse hunting season dates, lengths, and daily and season bag limits, Oregon,
       1993-2018.
                                        Season      No. Daily Season
                               Year
                                         Date       Days Bag   Limit
                               1993    18-19 Sep     2    2      2
                               1994    17-18 Sep     2    2      2
                               1995    9-13 Sep      5    2      2
                               1996    7-11 Sep      5    2      2
                               1997    6-10 Sep      5    2      2
                               1998    12-16 Sep     5    2      2
                               1999    11-15 Sep     5    2      2
                               2000    9-13 Sep      5    2      2
                               2001    8-12 Sep      5    2      2
                               2002    7-11 Sep      5    2      2
                               2003    6-10 Sep      5    2      2
                               2004    11-15 Sep     5    2      2
                               2005    10-18 Sep     9    2      2
                               2006    9-17 Sep      9    2      2
                               2007    8-16 Sep      9    2      2
                               2008    6-14 Sep      9    2      2
                               2009    12-20 Sep     9    2      2
                               2010    11-19 Sep     9    2      2
                               2011    10-18 Sep     9    2      2
                               2012    8-16 Sep      9    2      2
                               2013    7-15 Sep      9    2      2
                               2014    6-14 Sep      9    2      2
                               2015    12-20 Sep     9    2      2
                               2016    10-18 Sep     9    2      2
                               2017    9-17 Sep      9    2      2
                               2018    8-16 Sep      9    2      2


  83 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 97 of 119
      Case 2:19-cv-01822-SI           Document 44-2                    Filed 09/03/20   Page 98 of 119

                                                                                                           84


Table A3.2. Oregon wildlife management units with permitted sage-grouse harvest, 2018.
                                            WMU #              WMU Name
                                             65                   Beulah
                                             66                Malheur River
                                             67                   Owyhee
                                             68a                Whitehorse
                                             69                 Steens Mtn.
                                             70                Beatys Butte
                                             72                   Silvies
                                             73a                 Wagontire
                                             74                   Warner
                                      a
                                          Unit partially closed to hunting in 2018.




  84 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 98 of 119
                           Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 99 of 119

                                                                                                                                           85


Figure A3.1. Oregon wildlife management units with permitted greater sage-grouse hunting, and the distribution of greater sage-
       grouse in Oregon, 2018.




          85 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 99 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 100 of 119

                                                                                                           86


Age and Sex Composition

Sage-grouse wings were classified by age (juvenile = hatch year; yearling = second year; adult =
after hatch year), based on characteristics of the outer primaries (P10 – P7), first secondary,
tertials, and wing coverts (Braun and Schroeder 2015). In areas where the majority of breeding
occurs in March and early April, such as Oregon, few yearling males will be identifiable in the
harvest due to molt progression (Braun and Schroeder 2015). Additionally, if non-nesting or
early nesting yearling females complete their wing molt before harvest, there is no reliable way
to differentiate them from after second year adult females (Braun and Schroeder 2015). Thus, in
Oregon all after hatch year birds are classified as adults, unless they can be definitively identified
as yearlings, by the presence of juvenile P9 and/or P10 (Braun et al. 2015). Sex classification
was assigned based on the length of primary 10 and/or primary 9 depending on the condition of
the wing (Braun and Schroeder 2015). The number of wings received for individual WMUs was
variable (range: 4 - 84 wings), and only 1 of 10 WMUs had >50 wings returned (Table 3).
Relatively few yearlings are identified in the harvest in Oregon (25 Year Average = 6% of
harvest), and 2018 was no exception with 5% of the harvest classified as yearlings. Overall, the
percent of juveniles in the harvest was 42%, representing a slight increase from 2017 (39%).
Within individual WMUs, the percent of juveniles in the harvest was variable, likely because of
small sample size for many WMUs. The highest level of juveniles in the harvest was in the
Warner WMU (59%, 23 of 39 wings), followed by the Steens Mtn. WMU (55%, 22 of 40 wings;
Table 4). The sex ratio of juveniles in the harvest (36:64 males to females), was the lowest
male:female sex ratio recorded in Oregon since 1982, and was statistically different from the
long-term average of 46:54 at an alpha value of 0.05 (χ2 = 3.91, p < 0.05; Table 5). No readily
apparent explanation for this highly skewed female sex ratio presents itself, however it may have
been related to the severe drought conditions of much of sage-grouse habitat in Oregon during
2018. The lack of juvenile males in the harvest during 2018 suggests that observed males on
sage-grouse leks during 2019 may decline more than would be suggested by a 1.4 chicks/female
ratio alone.




  86 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 100 of 119
     Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 101 of 119

                                                                                                           87


Table A3.3. Sex composition by age class, and age composition of harvested sage-grouse, all
       wildlife management units open to harvest, Oregon, 1993-2018.
                            Juvenile                           Yearling                             Adult
 Year     N    M (%)     F (%) % Harvest          M (%)     F (%) % Harvest           M (%)     F (%) % Harvest
 1993    439    51        49         47            26         74         4             40        60       49
 1994    764    47        53         43            12         88         7             32        68       50
 1995    456    42        58         36             5         95         5             32        68       60
 1996    493    42        58         51             4         96         5             31        69       44
 1997    586    47        53         54            16         84         4             39        61       39
 1998    466    48        52         49             6         94         4             39        61       47
 1999    671    46        54         56            14         86         5             41        59       39
 2000    592    46        54         44            22         78         8             47        53       48
 2001    670    50        50         54            10         90         7             44        56       38
 2002    648    51        49         58             9         91         7             46        54       36
 2003    655    46        54         48            12         88         5             47        53       47
 2004    778    45        55         52             9         91         6             40        60       42
 2005    829    46        54         45             5         95         5             46        54       50
 2006    669    46        54         47            30         70         5             49        51       48
 2007    485    44        56         28            10         90         6             38        62       66
 2008    443    49        51         54             0        100         4             30        70       42
 2009    493    47        53         57             0        100         5             49        51       38
 2010    463    43        57         48             4         96         5             36        64       47
 2011    422    43        57         42            10         90         5             48        52       53
 2012    321    40        60         29            30         70        14             49        51       57
 2013    254    50        50         58            11         89         7             36        64       35
 2014    264    38        62         31             6         94         6             42        58       63
 2015    290    43        57         58            14         86         2             40        60       40
 2016    331    54        46         46            32         68         8             45        55       47
 2017    270    42        58         39             5         95         7             37        63       53
 25-yr
         510     46       54         47             12        88          6             41       59             47
 Avg.
 2018    255     36       64         42             15        85          5             49       51             53




  87 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 101 of 119
                                     Case 2:19-cv-01822-SI                     Document 44-2                 Filed 09/03/20             Page 102 of 119

                                                                                                                                                                                                    88


Table A3.4. Sex composition by age, and age composition of wings from harvested sage-grouse, all wildlife management units with
       potential sage-grouse harvest, Oregon, 2018.
                                                     Juveniles                                                     Yearlings                                                       Adults
              Sample              Male                Female                Totals               Male               Female               Totals                Male                Female             Totals
          a
    WMU        Size              N   %                N    %               N     %              N   %               N    %               N    %               N   %                N   %             N     %
     51b       NA               NA NA                NA NA                NA NA                NA NA               NA NA                NA NA                NA NA                NA NA             NA NA
     64b       NA               NA NA                NA NA                NA NA                NA NA               NA NA                NA NA                NA NA                NA NA             NA NA
     65         14               3   43               4    57               7    50             0    0              2 100                2   14               3   60               2   40             5    36
     66         31               4   50               4    50               8    26             0    0              1 100                1    3              12 55                10 45              22 71
     67         9                1   33               2    67               3    33             0 NA                0 NA                 0    0               2   33               4   67             6    67
     68c        22               3   43               4    57               7    32             0 NA                0 NA                 0    0               2   13              13 87              15 68
     69         40              10 45                12 55                 22 55                0 NA                0 NA                 0    0               8   44              10 56              18 45
     70         84               9   28              23 72                 32 38                1   14              6    86              7    8              26 58                19 42              45 54
     71b       NA               NA NA                NA NA                NA NA                NA NA               NA NA                NA NA                NA NA                NA NA             NA NA
     72         4                1   50               1    50               2    50             0 NA                0 NA                 0    0               2 100                0    0             2    50
     73c        10               1   25               3    75               4    40             1   50              1    50              2   20               1   25               3   75             4    40
     74         39               7   30              16 70                 23 59                0    0              1 100                1    3               8   53               7   47            15 38
    UNK         2                0 NA                 0 NA                  0     0             0 NA                0 NA                 0    0               1   50               1   50             2 100
     All       255              39 36                69 64                108 42                2   15             11 85                13    5              65 49                69 51             134 53
a
  Wildlife Management Unit: 51 - Sumpter, 64 - Lookout Mtn., 65 - Beulah, 66 - Malheur River, 67 - Owyhee, 68 - Whitehorse, 69 - Steens Mtn., 70 - Beatys Butte, 71 - Juniper, 72 - Silvies, 73 -
Wagontire, 74 - Warner.
b
  WMU no hunting permits offered in 2018.
c
 WMU partially closed to hunting during 2018.




               88 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                                       19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 102 of 119
     Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 103 of 119

                                                                                                           89


Table A3.5. Sage-grouse production data as determined from hunter harvested wings, Oregon,
       1982 – 1984, 1989 – 1992, 1993 – 2017, and 2018. Data is divided into these periods due
       to the sage-grouse harvest closure during 1985 – 1988, and the implementation of revised
       wing analysis methods in 1993.
                       Year        n     % Juvenile Chicks/Female Chicks M:F
                       1982       73        53            2.4        26:74
                       1983       291       38            0.9        53:47
                       1984       144       40             1         42:58
                    1985- 1988                 Hunting Season Closed
                       1989       326       41            1.1        46:54
                       1990       437       34             1         39:61
                       1991       295       31            0.8        37:63
                       1992       407       31            0.7        48:52
                    1982-1992
                                  282        38               1              48:58
                      Mean
                       1993       439        47              1.4             51:49
                       1994       764        43              1.1             47:53
                       1995       456        36              0.8             42:58
                       1996       493        51              1.5             42:58
                       1997       586        54              1.8             47:53
                       1998       466        49              1.5             48:52
                       1999       671        56               2              46:54
                       2000       592        44              1.4             46:54
                       2001       670        54              1.9             50:50
                       2002       648        58              2.3             51:49
                       2003       655        48              1.6             46:54
                       2004       778        52              1.7             45:55
                       2005       829        45              1.4             46:54
                       2006       669        47              1.7             46:54
                       2007       485        28              0.6             44:56
                       2008       443        54              1.6             49:51
                       2009       493        57              2.3             47:53
                       2010       463        48              1.4             43:57
                       2011       422        53              1.3             43:57
                       2012       321        29              0.8             40:60
                       2013       254        58               2              50:50
                       2014       262        31              0.7             38:62
                       2015       290        58              2.3             43:57
                       2016       331        46              1.5             54:46
                       2017       270        39               1              42:58
                    1993-2017
                                  510        47              1.5             46:54
                      Mean
                       2018       255        42              1.4            36:64
  89 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 103 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 104 of 119

                                                                                                           90


Nest Success and Production

Nest success was estimated based on wing molt patterns of adult and yearling females. Female
sage-grouse replace primary feathers following completion of nesting activity (Braun and
Schroeder 2015); thus hens which nest successfully initiate their molt at a later date than
unsuccessful nesters. Wings from hens harvested while they were in the process of growing new
primaries through P9 likely had a successful hatch (Braun and Schroeder 2015). Conversely,
hens with unsuccessful nests begin molting earlier and generally have a growing primary 10, or
have completed their primary molt (Braun and Schroeder 2015). The decision was made to use
retention of P9 to estimate apparent nest success. Use of P9 will give a minimum estimate of
nest success, but in some years may underestimate actual nest success. Overall, apparent nest
success in 2018 was 46%, an increase in apparent nest success from 2017 (32%), and a slight
increase from the long-term average (43%). This increase in apparent nest success likely reflects
a return to a later average hatch date in 2018 (Table 6). Apparent nest success was highest in the
N. Wagontire and Warner WMUs (75%, 3 of 4, and 6 of 8 total females respectively; Table 7).

Connelly et al. (2000) suggested that a chick per hen ratio > 2.25 indicates a healthy, stable or
increasing population, but this ratio may be higher than required to maintain some populations
and requires further study (Braun 2012). In Oregon the long-term average chick per hen ratio is
1.5. Production in 2018 was below the long-term average, but increased from average
production in 2017 (2017: 1.0 chicks per hen; 2018: 1.4 chicks per hen; Figure 2). Within
WMUs, nest success was not correlated with either the proportion of juveniles in the harvest
(Pearson’s Correlation Coefficient = -0.05, p = 0.55; Figure 3), or with chicks per hen (Pearson’s
Correlation Coefficient = 0.11, p = 0.39; Figure 3). The increase in average production during
2018 was consistent with the increase in apparent nest success between 2017 and 2018 (apparent
nest success 2017: 32%, 2018: 46%). However lack of correlation between apparent nest
success and production in Oregon suggests that nest success information derived from plumage
patterns is unreliable. This pattern of disagreement between estimated P9 nest success and
production as measured by the ratio of chicks per hen in the harvest has always been apparent in
the wing data, with no significant correlation between the two values since current data
collection began in 1993 (Pearson’s Correlation Coefficient = 0.05, p = 0.41). Long-term lack of
correlation between these two values may suggest that variability in nesting and hatch dates due
to climatological factors limits the utility of a single morphometric measure of nest success over
time. Current methods for determining apparent nest success may be more useful as a measure
of relative date of nesting between years than as a comparison of nest success between years.
Further research is needed to develop accurate methods of determining nest success from wing
data.




  90 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 104 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 105 of 119

                                                                                                           91


Table A3.6. Sage-grouse nesting success as indicated by retention of at least primary feather P9,
       all wildlife management units with sage-grouse harvest, Oregon, 1993 – 2018.
                                  Year      Apparent Nest Success (%)
                                  1993                 40
                                  1994                 40
                                  1995                 43
                                  1996                 51
                                  1997              No Data
                                  1998                 30
                                  1999                 46
                                  2000                 45
                                  2001                 49
                                  2002                 47
                                  2003                 54
                                  2004                 35
                                  2005                 34
                                  2006                 49
                                  2007                 35
                                  2008                 48
                                  2009                 49
                                  2010                 37
                                  2011                 46
                                  2012                 63
                                  2013                 47
                                  2014                 52
                                  2015                 27
                                  2016                 30
                                  2017                 32
                                 25-Year
                                                         43
                                 Average
                                  2018                   46




  91 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 105 of 119
                                              Case 2:19-cv-01822-SI               Document 44-2                Filed 09/03/20      Page 106 of 119

                                                                                                                                                                                          92

Table A3.7. Sage-grouse nesting success as indicated by retention of at least primary feather P9, and production rates, all wildlife management units
       with sage-grouse harvest, Oregon, 2018.

                                                            Estimated Nest Success
                                   Adults                            Yearling                                All Hens                Harvest Age Composition            Production
                                     Total     Adult    Successful     Total     Yearling                                                   Juveniles Juveniles               Juveniles
                       Successful    Adult     Nest      Yearling     Yearling    Nest          Successful     Total     Nest      Total        in        in      Juveniles       per
                         Adult      Females   Success    Females      Females    Success         Females      Females   Success   Harvest    Harvest   Harvest       per     Successful
         WMU           Females (n)    (n)       (%)        (n)          (n)        (%)             (n)          (n)       (%)       (n)        (n)       (%)       Female       Female
      Beatys Butte          11         19       58          4            6           67            15            25       60        84        32         38         1.28        2.13
         Beulah             0          2        0           2            2           100            2            4        50        14         7         50         1.75        3.50
     Malheur River          2          10       20          0            1            0             2            11       18        31         8         26         0.73        4.00
        Owyhee              1          4        25          0            0           NA             1            4        25        9          3         33         0.75        3.00
         Silvies            0          0       NA           0            0           NA             0            0       NA         4          2         50         NA          NA
      Steens Mtn.           3          10       30          0            0           NA             3            10       30        40        22         55         2.20        7.33
       Wagontirea           3          3       100          0            1            0             3            4        75        10         4         40         1.00        1.33
         Warner             5          7        71          1            1           100            6            8        75        39        23         59         2.88        3.83
                   a
      Whitehorse            5          13       38          0            0           NA             5            13       38        22         7         32         0.54        1.40
     Unknown Unit           0          1        0           0            0           NA             0            1        0         2          0          0         NA          NA
     All Areas (P9
                            30         69       43          7           11           64            37            80       46       255        108        42         1.35        2.92
        or lower)
     All Areas (P10
                            45         69       65         11           11           100           56            80       70       255        108        42         1.35        1.93
        or lower)
a
    WMU partially closed to hunting.




                            92 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                                            19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 106 of 119
                                 Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 107 of 119

                                                                                                                                                  93

Figure A3.2. Oregon sage-grouse production values (chicks per hen) and 25-year average (dashed line; 1993 - 2017) estimated from hunter
       harvested wing analyses, 1993 – 2018.




                 93 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 107 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 108 of 119

                                                                                                           94


Figure A3.3. Nest success, proportion juveniles in the harvest, and chicks per hen by Oregon
       wildlife management unit where sage-grouse harvest occurred, 2018. Missing data in
       Silvies WMU reflects lack of harvested females in 2018.




  94 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 108 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 109 of 119

                                                                                                           95


Hatching Chronology

Where possible, the length of the most recently replaced actively growing adult primary (usually
P8 or P7) was recorded for juveniles. Ages of juveniles were calculated using growth data
modified from captive-reared sage-grouse (Pyrah 1963). However, there is some evidence to
suggest growth rates between wild and captive birds differ. Thus, the estimated hatch dates
(Tables 8 – 9) may be up to seven days earlier than the actual hatch date.

Hatching began in early May and lasted through 8 July. Hatching chronology estimates in 2018
agreed with apparent nest success estimates that hatching occurred later in 2018 than the
previous three years, with no harvested chicks hatching prior to May 1 during 2018 (2015 – 2017
average: 5%). Unlike during past years (excepting 2014), examination of wings did not indicate a
difference in peak hatch between males and females (Table 8; Figure 4).




  95 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 109 of 119
        Case 2:19-cv-01822-SI        Document 44-2         Filed 09/03/20        Page 110 of 119

                                                                                                           96


Table A3.8. Estimated hatch dates for juvenile sage-grouse (% of total) from hunter-harvested
       wings, Oregon 1993 – 2018.
                                 May                                        June                            July
 Year     N      <1    1-7    8-14 15-21        22-28       29-4     5-11      12-18   19-25      26-2      3-9 10-16
 1993    205            1      10    21          18          13       16        13       8          1        1    1
 1994    327      1     9      22    18          16          11       12         8       3          1        1    -
 1995    163      1     8      13    21           9           8       12        13       6          7        2    -
 1996    253      2     9      15    12          14          11       17        10       4          2        3    1
 1997    313      8     8      17    15          12          17       15         5       3          1        1    -
 1998    229      2    10      13    15          18          14       10         3       7          2        4    1
 1999    373      3     5      16    17          16          11       13         8       8          2        1    -
 2000    260      7     7      17    18          16          15       14         4       2          1        -    -
 2001    359      2     7      13    16          16          17       12        10       5          3        -    -
 2002    373      5     6      17    13          21          13       13         4       4          3        1    -
 2003    314      4     9      10    15          13          15       13        11       7          4        1    -
 2004    398      3    10      24    24          14          11        8         5       2          1        -    -
 2005     68      4     9      22    15           9          11       11         9       6          3        2    -
 2006    323      1     3      10    12          12          18       21        15       7          1        1    -
 2007    135      3     7      16    16          21          15       14         5       2          0        1    -
 2008    241      3     7      10    12          15          15       15         8       8          7        -    -
 2009    279      3    12      17    21          13          13       11         5       3          1       <1    -
 2010    221     <2     6      9     18          13          15       14        13       4          4       <2    -
 2011    178      -    <1      6     10          16          13       17        10      13          8        5    3
 2012     94      3     5      25    14          16          11       10        11       5          -        -    -
 2013    138      4    17      17    20          14           9        9         8       2         <1        -    -
 2014     71      8    21      24    14          11           8        6         7       -          -        -    -
 2015    152      3    17      28    15           9          14        8         6       1          1        -    -
 2016    136      7    11      22    20          22           9        5         3       -          1        -    -
 2017     96      6     6      17    21          20           9       11         6       2          1        -    -
 2018     94     -      6      15    29          21          12       11         5       -         -         1    -




  96 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 110 of 119
      Case 2:19-cv-01822-SI          Document 44-2          Filed 09/03/20      Page 111 of 119

                                                                                                           97


Table A3.9. Estimated hatch dates, from hunter-harvested wings, for juvenile sage-grouse in
       Oregon, 2018.
                          Males                           Females                      All Chicks
    Period     n %        Cumulative %           n   %      Cumulative %        n   % Cumulative %
   < May 1     0 0              0                0    0           0             0    0          0
   May 1-7     2 6              6                4    7           7             6    6          6
  May 8-14     5 15             21               9   15          21            14   15          21
  May 15-21   11 33             55              16   26          48            27   29          50
  May 22-28    8 24             79              12   20          67            20   21          71
 May 29-Jun 4 4 12              91               7   11          79            11   12          83
   Jun 5-11    3 9             100               7   11          90            10   11          94
  Jun 12-18    0 0             100               5    8          98             5    5          99
  Jun 19-25    0 0             100               0    0          98             0    0          99
 Jun 26-Jul 2  0 0             100               0    0          98             0    0          99
    Jul 3-9    0 0             100               1    2         100             1    1         100
  Jul 10-16    0 0             100               0    0         100             0    0         100




  97 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 111 of 119
                         Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 112 of 119

                                                                                                                                          98


Figure A3.4. Estimated hatch dates of male and female juvenile sage-grouse (% hatched during period), from hunter-harvested wings,
       Oregon, 2018.




         98 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 9 A n n u a l R e p o r t

                                                              19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 112 of 119
      Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 113 of 119




Annual Turnover

Analysis of annual turnover provides a rough estimate of adult mortality, assuming population
stability. As during previous years, the data for annual turnover, when based on the proportion
of yearlings in the fall harvest, were too marginal for analysis. Few yearlings were identifiable
in 2018 (N = 13; 2 male, 11 female), likely due to typically early nesting in Oregon, and a
correspondingly early start to the primary molt. Generally, the timing of breeding and nesting in
Oregon is earlier than in populations which occur in the eastern portion of the sage-grouse
distribution, and at higher elevations (Connelly et al. 2011), leading to an advanced molt in
Oregon compared to these other populations. Thus, the proportion of juveniles in the fall harvest
of each sex was compared to the proportion of adults and yearlings (combined) of each sex to
examine annual turnover (Table 10). This method is valid if one assumes the proportion of
juveniles equals the annual loss of yearlings and adults. If the population was stable, annual
mortality of adult and yearling males, and adult and yearling females would be 52%, and 43%,
respectively (based on the 25 year average; Table 10).




  99 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 113 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20        Page 114 of 119

                                                                                                        100


Table A3.10. Estimated annual turnover (%) of adult sage-grouse, assuming population stability,
       Oregon, 1993-2018.
                                  Males                           Females
                    Year    Young Adults/Yearlings          Young Adults/Yearlings
                    1993     54          46                  41          59
                    1994     54          46                  36          64
                    1995     44          56                  31          69
                    1996     60          40                  46          54
                    1997     61          39                  49          51
                    1998     56          44                  44          56
                    1999     60          40                  52          48
                    2000     45          55                  43          57
                    2001     61          39                  49          51
                    2002     64          36                  52          48
                    2003     50          50                  47          53
                    2004     57          43                  47          52
                    2005     47          53                  43          57
                    2006     47          53                  48          52
                    2007     33          67                  25          75
                    2008     68          32                  46          54
                    2009     58          42                  55          45
                    2010     55          45                  44          46
                    2011     42          58                  43          57
                    2012     27          73                  31          69
                    2013     69          31                  50          50
                    2014     31          69                  31          69
                    2015     61          39                  56          44
                    2016     51          49                  41          59
                    2017     45          55                  36          64
                    25-yr
                              52             48                43            56
                     Avg
                    2018      37             63                46            53




  100 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report



                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 114 of 119
       Case 2:19-cv-01822-SI          Document 44-2         Filed 09/03/20       Page 115 of 119

                                                                                                        101



Conclusions

Oregon’s sage-grouse hunting seasons are based on a long history of population monitoring and
research. The current permit system allows ODFW to closely control legal harvest of sage-
grouse. Each year, ODFW projects the fall population of sage-grouse based on lek counts and
summer production inventories. In 2018, ODFW estimated there were 18,921 sage-grouse in the
fall population in the 9 WMUs where sage-grouse hunting is permitted, and offered 740 permits,
of which 442 permits were issued, and an estimated 402 individuals chose to hunt (Table 11).
ODFW has a self-imposed policy not to harvest more than 5% of the fall population, with
harvest usually estimated at around 3% of the fall population. This harvest strategy is well
within the guidelines suggested by the Western Association of Fish and Wildlife Agencies
(Connelly et al. 2000). In addition, it is well below the <11% harvest rate identified as unlikely
to influence sage-grouse populations in Nevada and Colorado (Sedinger et al. 2010).

       Compared to other states that offer a sage-grouse hunting season, Oregon’s hunting
        season is likely the most conservative:

       Oregon’s sage-grouse season is limited-entry for each WMU;

       Sage-grouse are not hunted range-wide in Oregon. Hunting is permitted in only 9 of 21
        WMUs where sage-grouse occur (Figure 1);

       Permit numbers are allocated to take no more than 5% of the fall population (3% or less
        in practice);

       Each permit holder is allowed only 2 sage-grouse per season;

       In 2018, estimated harvest of sage-grouse was 412 birds, 2.2% of the estimated 18,921
        sage-grouse in potential hunt areas.

Through the collection of hunter-harvested wings, Oregon’s sage-grouse hunting season provides
crucial demographic data regarding the structure of sage-grouse populations in Oregon. This
data would be costly or unfeasible to collect through other means. During 2015 and 2016,
harvest and wing returns were concentrated in four southern WMUs, limiting demographic
inference in the northern portion of sage-grouse range in Oregon. In 2017 and 2018, additional
harvest in the Malheur River WMU helped extend demographic inference towards the northern
portion of the species range in Oregon.




  101 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report



                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 115 of 119
        Case 2:19-cv-01822-SI             Document 44-2       Filed 09/03/20       Page 116 of 119

                                                                                                            102


Table A3.11. Estimated fall sage-grouse population, maximum allowable harvest, hunter
       statistics, and permit allocation in Oregon wildlife management units where sage-grouse
       harvest is permitted, 2018.
                                             Harvest
                         Estimated Fall       Limit                             Hunter
         WMU              Population          (5%)      Birds/Huntera     Participation Ratea    2018 Permits

        Silvies              1072              54            0.61                0.57                  20
    North Wagontire           644              32            0.61                0.57                  20
     Beatys Butte            3851             193            1.17                0.74                 150
      Steens Mtn.            2119             106            1.17                0.74                  75
        Warner               2419             121            1.17                0.74                  80
        Beulah               2479             124            0.62                0.26                 150
     Malheur River           2425             121            0.62                0.26                 100
        Owyhee               1118              56            1.25                0.46                  75
      Whitehorse             2233             112            1.25                0.46                  70

         Total               18921            1003             -                   -                  740
a
 Hunter statistics based on average from hunter harvest survey by Data Analysis Unit (DAU) for years
2013 – 2017.

References
Braun, C. E. 2012. Oregon sage-grouse wing analysis, 1993-2012. Unpubl. Report for OR
       Dept. of Fish and Wildlife. 40 p.
Braun, C. E., D. A. Budeau, and M. A. Schroeder. 2015. Fall population structures of sage-
       grouse in Colorado and Oregon. Oregon Department of Fish and Wildlife Technical
       Report 005-2015. 72 p.
Braun, C. E., and M. A. Schroeder. 2015. Age and sex identification from wings of hunter-
       harvested sage-grouse. Wildlife Society Bulletin 39:182-187.
Connelly, J. W., C. A. Hagen, M. A. Schroeder. 2011. Characteristics and dynamics of greater
      sage-grouse populations. Studies in Avian Biology 38:53-67.
Connelly, J. W., M. A. Schroeder, A. R. Sands, and C. E. Braun. 2000. Guidelines to manage
      sage grouse populations and their habitats. Wildlife Society Bulletin 28:967-985.
Pyrah, D. B. 1963. Sage grouse investigations. Idaho Fish and Game Department. Wildlife
       Restoration Division Job Completion Report Project W-125-R-2. 71 p.



    102 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                           Annual Report



                        19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 116 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 117 of 119

                                                                                                        103


Sedinger, J. S., G. C. White, S. Espinoza, E. T. Partee, and C. E. Braun. 2010. Assessing
       compensatory versus additive mortality: an example using greater sage-grouse. Journal of
       Wildlife Management 74:326-332.




  103 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report



                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 117 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 118 of 119




               Appendix IV - 2019 Aerial Lek Search Summary
ODFW conducts annual helicopter lek searches, currently made possible through funding
support by the Oregon/Washington BLM, in order to locate previously undocumented leks,
document shifts in sage-grouse breeding distribution, and check activity of leks which are
inaccessible from the ground. Lek searches are conducted from ½ hour before to 2 hours after
sunrise, following fixed transects separated by ¼ - ½ mile. During searches the helicopter
maintains an altitude of 50 – 150 feet above ground level, and a speed of approximately 60 mph.
Helicopter searches and surveys are primarily directed towards the assessment of lek occupancy,
as lekking sage-grouse are sensitive to aerial predators, and thus often limit display behavior in
presence of a helicopter. For this reason, following the discovery of previously unknown leks,
ground observation of a site is required to confirm lek occupancy and attendance. Counts
conducted from a helicopter are generally not used to estimate population trend in an analysis
area, but rather act as presence-only assessments of lek activity, and to assign leks to size strata.
The exception to this rule is when male counts conducted from a helicopter are greater than
follow up counts conducted by a ground observer. In these cases, the aerial counts are used to
both assess population trend and assign leks to size strata.

During 2019, ODFW conducted 115 hours of helicopter lek searches in the Brothers PAC and
surrounding low density habitat in Deschutes, Crook, and Lake County. Approximately 4,000
miles of transects were flown (Figures A4.1) over the course of 18 days utilizing 3 helicopters.
No new leks were located in the Brothers PAC, and only 1 new lek was identified in the Low
Density Habitat surrounding the PAC.

Aerial surveys began on 16 March, similar to start dates in previous years, however due to late
winter snow remaining present in the survey area, surveys were delayed after the 18 March for 2
weeks. Surveys began again on 31 March and continued through 13 April. Unfortunately,
weather, particularly light rain and fog hampered much of the survey period in April. The
combination of snow during the first 4 days of surveys, and light sporadic rain during the
remaining surveys likely reduced sage-grouse detectability and lek attendance. Thus portions of
this survey area will be resurveyed during the spring of 2020.




  104 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report

                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 118 of 119
      Case 2:19-cv-01822-SI           Document 44-2         Filed 09/03/20       Page 119 of 119

                                                                                                        105




Figure A4.1. Greater sage-grouse aerial lek search transects in the Brothers PAC and
       surrounding low density habitat, 2019.




  105 | O r e g o n G r e a t e r S a g e - G r o u s e P o p u l a t i o n M o n i t o r i n g : 2 0 1 7
                                         Annual Report



                      19-1822 - Declaration of Dr. Clait E. Braun - Exhibit 2 - Page 119 of 119
